Exhibit 10.1

Final Version

English Translation by Vischer

of the German Original

Share Purchase Agreement

between

Mr. Eugen Hänggi, domiciled at Grafenfelsweg 14, 4500 Solothurn;

(the “Seller”)

and

Barnes Group Inc., 123 Main Street, P.O. Box 489, Bristol, Connecticut
06011-0489, USA, a corporation organized and existing under Delaware law and
another company or companies directly or indirectly controlled by it in
accordance with Section 13.8;

(the “Buyer”)

regarding 100% of the share capital of

Heinz Hänggi AG, Stanztechnik

(the “Company”)

 



--------------------------------------------------------------------------------

Table of Contents

 

1.

  DEFINITIONS    5

2.

  PURCHASE AND SALE OF THE SHARES    5

2.1

     OBJECT OF THE PURCHASE    5

2.2

     PURCHASE PRICE    5

3.

  ACTIONS BEFORE CLOSING / CONDITIONS    6

3.1

     ACTIONS BEFORE CLOSING    6   3.1.1       General    6   3.1.2       Filing
   6   3.1.3       Preparation of Certain Financial Statements    7   3.1.4   
   Draft of the Closing Memorandum    7

3.2

     CLOSING CONDITIONS    8   3.2.1       Conditions Precedent to the
Obligations of each Party    8   3.2.2       Conditions Precedent regarding the
Obligations of the Buyer    10   3.2.3       Conditions Precedent regarding the
Obligations of the Seller    11   3.2.4       Non-satisfaction / Rescission   
12

4.

  CLOSING    13

4.1

     DATE AND PLACE OF THE CLOSING    13

4.2

     CLOSING ACTIONS OF THE SELLER    13   4.2.1       Shares    13   4.2.2   
   Miscellaneous    13

4.3

     CLOSING ACTIONS OF THE BUYER    14   4.3.1       Regarding the Payment of
the Purchase Price    14   4.3.2       Regarding the Delivery of Barnes Group
Stock    14   4.3.3       Miscellaneous    14

5.

  BOARD OF DIRECTORS    15

5.1

     DISCHARGE OF THE BOARD OF DIRECTORS    15

5.2

     NO RECOURSE AGAINST THE BOARD OF DIRECTORS    15

6.

  TRANSFER OF BENEFIT AND RISK / RESPONSIBILITY FOR THE MANAGEMENT    15

7.

  REPRESENTATIONS AND WARRANTIES OF THE SELLER    15

7.1

     GENERAL    15

7.2

     EXECUTION AND PERFORMANCE OF THIS AGREEMENT    16

7.3

     CORPORATE MATTERS    17   7.3.1       General    17   7.3.2       Property
   17   7.3.3       Capital Structure    17   7.3.4       Minutes of the
Shareholders’ Meetings    17

7.4

     BALANCE SHEETS AND INCOME STATEMENTS    17

7.5

     PROPERTY AND STATE OF THE ASSETS    18

7.6

     INTELLECTUAL PROPERTY RIGHTS    19

7.7

     EMPLOYEE BENEFIT PLANS    19

7.8

     LITIGATION    19

7.9

     PERMITS    20

7.10

     INSURANCES    20

7.11

     CORPORATE BOOKS    20

7.12

     SUBSIDIES    20

7.13

     GUARANTEES    21

 

2



--------------------------------------------------------------------------------

 

7.14

   FINDERS FEE    21  

7.15

   DISCLOSURE    21  

7.16

   NO UNDISCLOSED LIABILITIES    21  

7.17

   LIABILITY FOR PRODUCTS AND SERVICES    21  

7.18

   REAL ESTATE    21  

7.19

   ABSENCE OF CERTAIN CHANGES    22  

7.20

   MATERIAL CONTRACTS    22  

7.21

   EMPLOYMENT MATTERS    23  

7.22

   EFFECT OF SIGNING    24  

7.23

   SELLER’S CLAIMS    24  

7.24

   CERTAIN PAYMENTS    24  

7.25

   INSOLVENCY    25  

7.26

   INDEBTEDNESS    25  

7.27

   INFORMATION MEMORANDUM    25  

7.28

   REGULATION S    25

8

  REPRESENTATIONS AND WARRANTIES OF THE BUYER    25  

8.1

   CORPORATE MATTERS    25  

8.2

   AUTHORITY TO ENTER AND PERFORM THIS AGREEMENT    26  

8.3

   FUNDS    26  

8.4

   CAPITAL STOCK OF THE BUYER AND SEC DOCUMENTS    26

9

  ENFORCEMENT OF WARRANTY CLAIMS    26  

9.1

   PRINCIPLE    26  

9.2

   REMEDIES OF THE BUYER    27  

9.3

   EXCLUSION OF WARRANTY CLAIMS    27  

9.4

   THIRD PARTY CLAIMS    28  

9.5

   CLAIMS OF THE SELLER    29

10.

  PRESCRIPTION / LIMITATION OF CLAIMS FOR REPRESENTATIONS AND WARRANTIES    29  

10.1

   PRESCRIPTION OF CLAIMS    29  

10.2

   LIMITATION OF CLAIMS    29  

10.3

   EXCLUSIVE REMEDIES AND LEGAL CLAIMS    30  

10.4

   CLAIMS OF THE SELLER    30

11.

  COVENANTS / INDEMNITY    30  

11.1

   CONDUCT OF BUSINESS BETWEEN SIGNING AND CLOSING    30  

11.2

   NON-COMPETITION AND NON-ENTICEMENT    32  

11.3

   NAME OF COMPANY    32  

11.4

   INDEMNITY FOR ENVIRONMENTAL CLAIMS    32  

11.5

   TERMINATION OF AGREEMENTS    33  

11.6

   INDEMNITY FOR TAXES    34    

11.6.1

      Compliance with Tax Law    34    

11.6.2

      Special Tax Risks    34  

11.7

   VIOLATION OF TAX RULINGS    35  

11.8

   INFORMATION OF THE BUYER    36  

11.9

   RESTRICTIONS ON BARNES GROUP STOCK    36  

11.10

   CLOSING ACTIONS    36  

11.11

   CLAIMS OF THE BUYER    36

12.

  MAXIMUM AGGREGATE LIABILITY    37

13.

  MISCELLANEOUS    38  

13.1

   CONFIDENTIALITY    38

 

3



--------------------------------------------------------------------------------

 

13.2

   PUBLIC ANNOUNCEMENTS    39  

13.3

   EXPENSES, COSTS AND TURNOVER TAX    39  

13.4

   NOTICES    39  

13.5

   NO WAIVER    40  

13.6

   ENTIRE AGREEMENT / REFERENCES / AMENDMENTS    40  

13.7

   SEVERABILITY    40  

13.8

   NO ASSIGNMENT; ACCESSION TO CONTRACT    40  

13.9

   INTEREST    41  

13.10

   NO SET-OFF RIGHTS    41

14.

    GOVERNING LAW / ARBITRATION    41  

14.1

   GOVERNING LAW    41  

14.2

   ARBITRATION    41    

11.9.1

      Resale Limitations    50    

11.9.2

      Regulation S Compliance    50    

11.9.3

      Legends    50

 

4



--------------------------------------------------------------------------------

Preamble

 

A. Heinz Hänggi AG, Stanztechnik is a share company incorporated under Swiss law
with its domicile in Bettlach, Switzerland, and is registered in the share
register of the Canton of Solothurn under the number CH-254.3.000.409-4. The
Seller is the sole shareholder of the Company and owns 100% of the share capital
of the Company having a total nominal value of CHF 300,000, divided into 600
registered shares with a nominal value of CHF 500 per share (the “Shares”).

 

B. The Seller is registered in the share register as the legal owner of all
Shares.

 

C. The Seller wishes to ensure the continuance of the Business Activities of the
Company and the Buyer wishes to continue the Business Activities of the Company
and to grant the Company access to a global distribution network. Therefore, the
Seller intends to sell the Shares to the Buyer and the Buyer intends to buy the
Shares in accordance with the terms of this Agreement.

 

D. Before the signing of this Agreement, the Buyer was comprehensively informed
about the Company and the Business Activities of the Company, in particular
about its financial, environmental, tax, legal and insurance situation. The
respective information was disclosed (i) in a data room, (ii) in the information
memorandum of June 2005 (“Information Memorandum”), (iii) in management
presentations and (iv) during site visits in Bettlach. The Buyer has reviewed
and analyzed the respective information. In addition, the Buyer had the
opportunity to interview the key management of the Company. The list of the
written data that the Buyer had access to during the sales procedure is attached
to this Agreement as Schedule D.

Now, therefore, the parties hereto agree as follows:

 

1. Definitions

All capitalized terms have the meaning assigned to them in Annex 1.

 

2. Purchase and Sale of the Shares

 

2.1 Object of the Purchase

The Seller sells to the Buyer and the Buyer purchases from the Seller the Shares
in accordance with the terms of this Agreement.

 

2.2 Purchase Price

The purchase price to be paid by the Buyer to the Seller for the Shares is
CHF 162,000,000 (the “Purchase Price”). Therefore, the purchase price for one
Share is CHF 270,000. In the amount of CHF 122,000,000, the Purchase Price

 

5



--------------------------------------------------------------------------------

shall be paid in cash and, in the amount of CHF 40,000,000, in the form of
814,338 shares of Barnes Group Inc which have a par value of USD 0.01 (the
“Barnes Group Stock”) The value of one share of Barnes Group Inc. corresponds to
the average of the Daily Middle-Rates of the thirty stock exchange days from
January 27, 2006 to and including March 10, 2006 of Barnes Group Inc.’s shares
as traded on the New York Stock Exchange, provided that if prior to the Closing
Date the Buyer shall declare a stock dividend or make distributions upon or
subdivide, split up, reclassify or combine the Buyer’s common stock or declare a
dividend or make a distribution on the Buyer’s common stock in any security
convertible into the Buyer’s common stock, appropriate adjustments will be made
to the number of shares of the Buyer’s common stock to be delivered to Seller on
the Closing Date.

 

3. Actions before Closing / Conditions

 

3.1 Actions before Closing

 

3.1.1 General

Subject to the provisions of this Agreement, the parties agree to use their best
efforts that:

 

  (a) the conditions listed in Section 3.2 are fulfilled on or before the
Closing Date;

 

  (b) the parties and their Affiliates take all necessary and/or appropriate
actions (to the extent possible) to implement the transaction provided for by
this Agreement.

The parties shall work closely together and inform each other as soon as
possible about each relevant action undertaken before the Closing.

 

3.1.2 Filing

The parties shall make all filings required pursuant to Section 3.2.1(a) after
the execution of this Agreement. No party shall make a filing without the prior
consent of the other party (whereby such consent may not be unreasonably
withheld or delayed).

In particular, promptly after signing this Agreement, a complete merger control
filing shall be made with the German Bundeskartellamt (the “BKartA”). The filing
shall by made by the Buyer in its name and in the name of the Seller. The Buyer
shall offer the Seller and its advisors the opportunity to participate in
meetings with the competent authorities.

 

6



--------------------------------------------------------------------------------

3.1.3 Preparation of Certain Financial Statements

Upon the request of the Buyer, the Seller shall cause the Company, its auditors
and its representatives to co-operate with and assist (i) Ernst & Young (“E&Y”)
in the compilation and preparation of all relevant statements and restatements
of the financial statements of the Company as per December 31, 2004 and December
2005 and of interim financial statements, which are or may be necessary for the
Buyer to comply in a timely manner with the reporting and disclosure
requirements of the United States Securities and Exchange Commission (“SEC”)
and/or the United States Public Company Accounting Oversight (“PCAOB”) and
(ii) PricewaterhouseCoopers (“PWC”) in their audit of such financial statements.

The Buyer undertakes to cause itself, its representatives and its auditor to
(i) cooperate with and support E&Y and PWC in collecting, preparing and auditing
the statements and restatements of the annual financial statements of the
Company referred to above; and (ii) instruct E&Y and PwC to perform the above
mentioned task as quickly as possible.

In addition, the Seller and the Buyer undertake to provide to E&Y and PWC all
relevant information necessary for the preparation and audit of such financial
statements.

The Buyer confirms to have instructed E&Y and PwC to enter into a
confidentiality agreement with the Company according to which E&Y and PwC do not
grant access to the Buyer to any information before the Closing Date that they
obtained in connection with the tasks listed in this Section 3.1.3 to the extent
such information is not part of the annual financial statements 2004 and 2005
prepared in accordance with US GAAP.

Each party shall bear its own costs in connection with the preparation and audit
of the financial statements, all costs and expenses of E&Y and PwC shall be
borne by the Buyer irrespective of whether or not the Closing takes place.

 

3.1.4 Draft of the Closing Memorandum

Not later than three Business Days prior to the anticipated Closing Date, the
Seller shall provide the Buyer with the draft of a memorandum that describes the
actions pursuant to Sections 3.1 and 3.2 as well as Sections 4.2 and 4.3 and
shall serve as evidence for the closing of the transaction provided for by this
Agreement (hereinafter the “Closing Memorandum”).

 

7



--------------------------------------------------------------------------------

3.2 Closing Conditions

 

3.2.1 Conditions Precedent to the Obligations of each Party

The respective obligations of the parties regarding the closing of the
transaction contemplated under this Agreement shall be subject to the
satisfaction or waiver (where permissible) of the following conditions
precedent:

 

  (a) all governmental, administrative or regulatory approvals or notifications
as set forth in Annex 3.2.1(a) shall have been obtained or made, respectively,
either unconditionally or subject to the satisfaction or compliance,
respectively, of certain conditions or commitments required by the relevant
authorities (“Governmental Approvals”), such conditions or commitments to be
reasonably satisfactory to the parties, or any waiting period and the applicable
governmental administrative and/or regulatory laws and regulations shall have
expired or shall have been terminated by the competent authorities;

 

       in particular, regarding Germany applies: Within the period of § 40 para.
1 sentence 1 of the merger control act (GWB), BKartA has (i) notified to the
filing party the approval of the intended merger or (ii) not notified the
entering into a full review procedure (Hauptprüfverfahren); the condition first
completed shall be relevant;

 

       in case the BKartA has entered into the full review procedure, within the
period of § 40 para. 2 GWB or the period extended in accordance with § 40 para.
2 sentence 4 number 1 GWB, the BKartA, respectively, (i) has notified to the
filing party the approval of the intended merger without requirements and
conditions and the approval’s effect is not suspended or (ii) has notified the
approval of the intended merger with requirements and conditions that are
reasonably satisfactory to the parties and the approval’s effect is not
suspended or (iii) no prohibition order has been issued; the condition first
completed shall be relevant The Parties undertake to agree to an extension of
the review period proposed by the BKartA in the full review procedure pursuant
to § 40 para. 2 number 1 GWB or to propose to the BKartA through the Buyer such
extension in the view of completion of the conditions mentioned.

 

8



--------------------------------------------------------------------------------

  (b) no action shall be pending and no order, injunction or decree of any
competent court, administrative body or arbitration tribunal exists which
prohibits, restrains, impedes or substantially complicates the consummation of
the transaction contemplated in this Agreement;

 

  (c) the Seller and the Company have entered into the following agreements and
executed the performances provided for in these agreements or taken the
following resolutions, respectively;

 

  (i) the transfer of the patents listed in Annex 3.2.1(c)(i) from the Seller to
the Company at a purchase price of CHF 2,613,900, plus VAT in the amount of CHF
198,656.40, with effect as of the Closing Date, whereby all respective
transaction costs accruing before the Closing Date and Taxes of this transfer,
if any, are to be borne by the Seller. The costs of the Company’s registration
as new owner of the patents in the relevant patent registries shall be borne or
paid, respectively, by the Company. The patent transfer agreement and the
invoice shall be subject to the requirements for imput tax deduction in
accordance with Art. 37 of the Swiss VAT Act;

 

  (ii) the transfer of the vehicles listed in Annex 3.2.1(c)(ii) from the
Company to the Seller at a purchase price of CHF 184,000, including VAT in the
amount of CHF 12,996.30;

 

  (iii) repayment of the shareholder’s loan in the amount of CHF 52,882,070 from
the Company to the Seller;

 

  (iv) payment of a dividend in the amount of CHF 36,180,104 by the Company to
the Seller;

 

  (v) entering into a preliminary contract in accordance with Annex 3.2.1(c)(v)
regarding the transfer of the real properties no. 1887 and 1888, plan 50, in
Grenchen at a purchase price of CHF 2,429,900 whereby all respective costs of
the notary, the public office (Amtsschreiberei) and the land registry costs as
well as the real estate transfer tax are to be borne by the Company; all other
Taxes of this transfer are to be borne by the Seller;

 

  (vi) transfer of the securities listed in Annex 3.2.1(c)(vi) from the Company
to the Seller at a purchase price of CHF 650,000, whereby non-transferable
withholding taxes, if any, are to be borne by the Seller;

 

9



--------------------------------------------------------------------------------

  (vii) entering into a lease agreement for the garage listed in Annex
3.2.1(c)(vii);

 

  (viii) entering into a consultancy agreement in accordance with Annex
3.2.1(c)(viii);

 

  (ix) entering into a termination agreement in accordance with Annex
3.2.1(c)(ix) regarding (a) the termination of the patent licence agreement
between the Seller and the Company with effect as per the Closing Date, (b) the
termination of the employment agreement between the Seller and the Company as of
the Closing Date, and (c) the termination of the loan agreement referred to in
Section 3.2.1(c)(iii) as of the Closing Date.

 

  (d) the Company and the Buyer shall have received a written tax ruling (see
Annex 3.2.1(d)) from the Federal Tax Administration and from the competent tax
authorities of the Canton of Solothurn pursuant to which the transactions
contemplated by Section 3.2.1(c)(i)-(vi) for the purposes of Federal income tax
and Cantonal and Municipal taxes comply with the arm’s length principle and
pursuant to which a possible transfer of the patents pursuant to
Section 3.2.1(c)(i) after the Closing Date by the Company to an other group
company or to a third party does not trigger any Taxes of the Seller subject to
the compliance with certain conditions;

 

  (e) the Seller and the Buyer shall have received a written tax ruling (see
Annex 3.2.1(e)) from the competent tax authorities of the Canton of Solothurn
and the Federal Tax Administration pursuant to which there is no partial
liquidation if the Buyer complies with certain conditions;

 

  (f) the Company has terminated with effect on or before the Closing Date the
accident insurance with Schweizerische Mobiliar Versicherungsgesellschaft dated
July 8, 2003 regarding additional benefits in case of accident or sickness of
the Seller and the additional accident insurance with Allianz Suisse
Versicherung-Gesellschaft dated January 21, 2005 regarding additional benefits
in case of accident of the Seller or the Seller has entered into such insurance
policies.

 

3.2.2 Conditions Precedent regarding the Obligations of the Buyer

The respective obligations of the Buyer regarding the performance of the
transactions contemplated under this Agreement shall be subject to the
satisfaction or waiver (where permissible) of all of the following conditions:

 

  (a) the representations and warranties of the Seller made in this Agreement
are in all material respects true and correct on the date on which these
representations and warranties of the Seller have been made;

 

10



--------------------------------------------------------------------------------

  (b) the Seller shall have complied in all material respects with his
obligations under this Agreement on or before the Closing;

 

  (c) between the date of the execution of this Agreement and the Closing Date,
there shall have been no events, changes or developments that individually or in
the aggregate have had or will have with reasonable probability a Material
Adverse Effect, provided that the Buyer hereby waives the satisfaction of this
condition in the case the Closing takes place after April 28, 2006;

 

  (d) the six registered mortgage notes in the aggregate amount of CHF
5,500,000, on the Company’s property no. 1246 in Bettlach shall have been
transferred and delivered to the Company on the Closing Date;

 

  (e) The completed and audited financial statements as set forth in
Section 3.1.3 of this Agreement required to be filed by the Buyer under
applicable laws of the United States of America shall have been delivered to the
Buyer.

 

3.2.3 Conditions Precedent regarding the Obligations of the Seller

The respective obligations of the Seller regarding the performance of the
transaction contemplated under this Agreement shall be subject to the
satisfaction or waiver (where permissible) of the following conditions
president:

 

  (a) the representations and warranties of the Buyer made in this Agreement are
in all material respects true and correct on the date on which these
representations and warranties of the Buyer have been made;

 

  (b) the Buyer shall have complied in all material respects with its
obligations under this Agreement on or before the Closing;

 

  (c) between the date of the execution of this Agreement and the Closing Date,
there shall have been no events, changes or developments that individually or in
the aggregate have had or will have with reasonable probability a Material
Adverse Effect, provided that the Seller hereby waives the satisfaction of this
condition in the case the Closing takes place after April 28, 2006.

 

11



--------------------------------------------------------------------------------

3.2.4 Non-satisfaction / Rescission

 

  (a) If the provisions provided for in Sections 3.2.1, 3.2.2, 3.2.3 have not
been satisfied or waived in writing on or before the Closing Date, the Closing
shall be postponed and shall be performed at the latest five Business Days after
the satisfaction or waiver of the conditions and at the latest on August 15,
2006 (the “Long Stop Date”).

 

       The parties shall notify each other immediately after becoming aware of
circumstances of which it may reasonably be expected that they lead to a
non-satisfaction of the conditions listed in Sections 3.2.1, 3.2.2 and 3.2.3.
The parties shall enter into good faith negotiations to resolve the adverse
circumstances, and each party shall notwithstanding any other provisions of this
Agreement at its own cost endeavour to eliminate the adverse circumstances. At
any time before the Closing, (i) the Seller and the Buyer together may (where
permissible) waive the conditions listed in Section 3.2.1 (in the aggregate or
individually), (ii) the Buyer may waive the conditions listed in Section 3.2.2
(in the aggregate or individually) and (iii) the Seller may waive the conditions
listed in Section 3.2.3 (in the aggregate or individually).

 

  (b) At any time before the Closing, this Agreement may be cancelled:

 

  (i) by mutual agreement of the Buyer and the Seller;

 

  (ii) by the Seller on the one hand or the Buyer on the other hand if the
Closing has not taken place by the Long Stop Date whereby a party shall not have
the right to rescind this Agreement whose non-performance of an obligation under
this Agreement has caused the failure of the Closing on or before the Long Stop
Date;

 

  (iii) by the Seller on the one hand or the Buyer on the other hand if a
competent authority has issued a final judgment or a final decision regarding
Governmental Approvals which prohibits the transaction.

If this Agreement is rescinded pursuant to Section 3.2.4(b), the parties shall
not be liable because of such rescission. However, if such rescission is the
result of (i) a wilful or grossly negligent breach by one of the parties of its
respective obligations pursuant to Section 3.1.1 or (ii) a wilful
non-satisfaction of a condition pursuant to this Agreement, the failing party
shall be liable for all damages, losses, costs and expenses which have been
caused to the other party because of such failure.

In the case of a rescission of this Agreement in accordance with this Section,
this Agreement shall be terminated and shall have no effect except for Sections
3.1.3 (para. 4 and 5),13.1, 13.2, 13.3, 13.4, 14.1 and 14.2.

 

12



--------------------------------------------------------------------------------

4. Closing

 

4.1 Date and Place of the Closing

The Closing shall take place in the offices of Baker & McKenzie, Zurich, or
another location agreed to by the parties. The Closing shall take place on the
closing date (the “Closing Date”) which is on April 26, 2006, or, if the
conditions pursuant to Sections 3.2.1, 3.2.2, 3.2.3 have not been satisfied or
waived (where permissible), on the fifth Business Day (if the parties have not
agreed to another date in writing) after the satisfaction - or ,where
permissible, the waiver - of the conditions listed in Sections 3.2.1, 3.2.2 and
3.2.3 but at the latest on the Long Stop Date. All conditions that typically are
satisfied only at the date of the Closing shall have been satisfied at that date
or the Parties must have waived them. If the Seller presents a Closing
Disclosure Letter pursuant to Section 4.2.2(a) at the Closing, the Buyer shall
have the right to request postponement of the Closing by five days.

The parties undertake to reasonably use their best efforts to close this
Agreement as soon as possible. If all conditions set forth in Sections 3.2.1,
3.2.2, 3.2.3 are satisfied or (where permissible) waived, the Parties have a
claim for specific performance.

 

4.2 Closing Actions of the Seller

Pursuant to the terms agreed herein, the Seller shall deliver the following to
the Buyer simultaneously with the performance of the closing actions by the
Buyer:

 

4.2.1 Shares

All share certificates which represent 100 per cent of the Shares endorsed in
blank.

 

4.2.2 Miscellaneous

 

  (a) Documents evidencing the satisfaction of the conditions pursuant to
Section 3.2.2, in particular written confirmation by the Seller that all
conditions precedent regarding the obligations of the Buyer as set forth in
Section 3.2.2 are met. If the Seller provides a letter on or before the Closing
Date (“Closing Disclosure Letter”) disclosing facts or circumstances that the
representations and warranties of the Seller made in this Agreement are not or
no longer true and correct on the Closing Date, the Buyer shall have the right
to request postponement of the Closing by five days, it being understood that
the Closing, in case of such postponement, is still subject to all conditions
pursuant to Sections 3.2.1, 3.2.2 and 3.2.3 having been satisfied or waived in
accordance with Section 4.1.

 

13



--------------------------------------------------------------------------------

  (b) Resignation letters of the auditor and of the persons designated in
Schedule 4.2.2(b) (the “Resigning Board of Directors”) with effect as of the
Closing Date.

 

  (c) The unanimous written consent of the board of directors of the Company to
the transfer of the Shares to the Buyer and to the registration of the Buyer as
shareholder in the share register of the Company.

 

  (d) The share register of the Company listing the Buyer as owner of the
Shares.

 

  (e) A copy of each power of attorney under which actions pursuant to this
Section 4.2 are taken including evidence satisfactory to the Buyer of the
signatory power of each person signing on behalf of the Seller.

 

  (f) Bank forms (Bank- und Postcheck-Formulare) facilitating the deletion of
the signing authorities of the Seller and Frau Agnes Hänggi effective as of the
Closing Date.

 

4.3 Closing Actions of the Buyer

Pursuant to the terms agreed herein, the Buyer shall deliver the following to
the Seller simultaneously with the performance of the closing actions of the
Seller:

 

4.3.1 Regarding the Payment of the Purchase Price

A facsimile letter of UBS AG confirming the payment of a sum in the amount of
the Purchase Price, that is CHF 122,000,000 to an account at a Swiss Bank in the
name of the Seller to be specified by the Seller not later than five Business
Days prior to the Closing Date.

 

4.3.2 Regarding the Delivery of Barnes Group Stock

Certificates evidencing the Barnes Group Stock, registered in the name of the
Seller.

A legal opinion by the General Counsel of the Buyer as to the shares being
validly issued, fully paid and non-assessable.

 

4.3.3 Miscellaneous

A copy of each power of attorney under which actions pursuant to this
Section 4.3 are taken including evidence satisfactory to the Seller of the
signatory power of each person signing on behalf of the Buyer.

 

14



--------------------------------------------------------------------------------

5. Board of Directors

 

5.1 Discharge of the Board of Directors

The Buyer shall make sure that immediately after the Closing, the Company holds
a general meeting of all shareholders with the agenda item to grant discharge to
the Resigning Board of Directors and that all shareholder votes of the Company
vote for the discharge of the Resigning Board of Directors, provided only that
to the extent the Company may have claims for director’s liability against the
Resigning Board of Directors exclusively based on the fact that no minutes of
board of directors’ meetings have been executed or kept in the Company, the
discharge shall not be granted.

 

5.2 No Recourse against the Board of Directors

Subject to article 100 para. 1 CO and subject to any claims of the Buyer under
or in connection with this Agreement or in connection with the transactions
contemplated in this Agreement, the Buyer hereby waives all its claims against
the Seller or its spouse in their functions as members of the board of directors
or as an employee of the Company existing as of the Closing Date and warrants
that the Company as well waives any such claims. Excluded from this waiver are
only potential liability claims which are exclusively based on the fact that no
minutes of board of directors’ meetings have been executed or kept in the
Company.

 

6. Transfer of Benefit and Risk / Responsibility for the Management

Subject to the terms of this Agreement, the benefit and risk regarding the
Shares pass to the Buyer as of the Closing Date. As of the Closing Date, the
Buyer assumes, subject to the terms of this Agreement, the full responsibility
for the Company including its management and business. It is the understanding
of the parties that the earnings of the business year 2006 shall be for the
benefit of the Buyer

 

7. Representations and Warranties of the Seller

 

7.1 General

The Seller represents and warrants that subject to all limitations in this
Agreement, the following declarations, as of the date of the execution of this
Agreement and as of the Closing Date, are true and correct. Where any statement
in the following representations and warranties is qualified by the expression
“to Seller’s best knowledge”, “so far as the Seller is aware” or any similar
expression, the Seller is deemed to have knowledge of everything of which the
Key Persons have knowledge or ought to have knowledge. If, between signing and
the Closing Date, the Seller finds out that a representation and

 

15



--------------------------------------------------------------------------------

warranty qualified by the expression “to Seller’s best knowledge”, “so far as
the Seller is aware” or any similar expression is not correct, he shall promptly
inform the Buyer about this.

This Section only contains representations and warranties and the Seller does
not give any representations and warranties (neither explicit nor implied nor
implicit) that are not explicitly listed in Section 7. Any guarantees in the
sense of article 111 CO granted by the Seller are exclusively set forth in
Section 11. All other claims of the Buyer arising out of or in connection with
this Agreement remain reserved.

The Buyer confirms that it has analyzed the Company and the Business Activities
of the Company in the course of a comprehensive due diligence and that it has
made all the reviews listed in Letter D of the Preamble. The parties agree that
the Seller shall not be liable for breaches of representations and warranties
under Section 7 in connection with facts or circumstances if they have been
actually known to the Buyer, its proxies, agents and/or advisors and if they
have been fairly and explicitly disclosed in an Annex or Schedule to this
Agreement, or in the data room or in the Closing Disclosure Letter.

The Buyer confirms in particular and without limitation of the foregoing that
the Seller has not made and does not make any warranty regarding budget,
business plans, business forecasts or other forecasts of financial, technical or
business nature in connection with the Business Activities of the Company.

The Seller undertakes (if any claim is made against him in connection with the
sale of the Shares to the Buyer) not to make any claim against the Company or
any director, officer or employee of the Company on whom the Seller may have
relied before agreeing to any terms of this Agreement or authorizing any
statement in the Annexes or the Schedules, save where such claim by the Seller
results from fraud or gross negligence.

 

7.2 Execution and Performance of this Agreement

There are no court or administrative decrees or claims or other legal
administrative procedures pending or threatened against the Seller or the
Company at a court or an administrative body that would limit or prohibit the
performance of the transactions contemplated under this Agreement or contain
claims for damages and other requests in connection with the performance of the
transactions contemplated under this Agreement. This Agreement constitutes
legally valid and binding obligations of the Seller that are enforceable in
accordance with its terms subject to the mandatory statutory requirements.

 

16



--------------------------------------------------------------------------------

7.3 Corporate Matters

 

7.3.1 General

The Company is a stock corporation validly incorporated, duly organized and
lawfully existing in accordance with Swiss law having its registered domicile in
Bettlach, Switzerland. The Company has full corporate power and authority to own
or use its respective assets and properties to carry on its business as now
being conducted.

The Company does not own, directly or indirectly, other equity or voting
interest in any other companies or entities and does not maintain branches or
representative offices.

 

7.3.2 Property

The Seller is the sole legal and beneficial owner and holder of 100% of validly
issued Shares of the Company, free and clear of any encumbrances, pre-emption
rights and other rights. The Seller is authorized and entitled without
limitation to validly sell and transfer such unencumbered and unrestricted
ownership of the Shares as per the Closing Date.

 

7.3.3 Capital Structure

The Company has the share capital listed in Schedule 7.3.3. All the Shares are
validly issued and fully paid up to their par value. As of the Closing Date,
there are no further share capital, participation or profit certificates,
outstanding options, warrants or similar rights and the Company has no
obligation to issue such securities.

 

7.3.4 Minutes of the Shareholders’ Meetings

Schedule 7.3.4 contains a list of all minutes of all shareholders’ meetings of
the Company held on or after January 1, 2003. The Seller guarantees that no
shareholders’ meeting of the Company has taken any resolutions after January 1,
2003 that are not evidenced in the minutes.

 

7.4 Balance Sheets and Income Statements

Schedule 7.4 contains copies (i) of the audited balance sheet and income
statement of the Company as of December 31, 2003, (ii) the audited balance sheet
and income statement of the Company as of December 31, 2004 and (iii) the
audited balance sheet and income statement of the Company as of December 31,
2005, in each case, together with the notes and the auditors report (the
“Financial Statements”).

The Financial Statements are correct and complete in all material respects and
were prepared in accordance with the Accounting Principles and adequately
reflect the legally required provisions or reserves for all Taxes. They reflect

 

17



--------------------------------------------------------------------------------

correctly the financial situation of the Company as of the end of period date of
the Financial Statements in compliance with the applicable mandatory statutory
requirements and of the Accounting Principles and subject to the notes and
limitations pursuant to Schedule 7.4.

To the best knowledge of the Seller, except as set forth in Schedule 7.4, the
Company does not have any liabilities except for liabilities (i) shown in the
Financial Statements, (ii) incurred in the ordinary course of business since
December 31, 2005, or (iii) arising from agreements and contracts (other than as
a result of the breach by, or the default of, the Company thereunder) that have
been entered into by the Company in the ordinary course of business or in
connection with transactions contemplated by this Agreement.

 

7.5 Property and State of the Assets

Except as disclosed in Schedule 7.5.(i) (save for any assets which are not
material for the Company and save for non-material assets which have been
disposed of in the ordinary course of business between signing and closing of
this Agreement and save for assets which have been or will be sold pursuant to
Section 3.2.1(c) of this Agreement), the assets that are either owned by the
Company or that the Company is entitledto use pursuant to existing rent or lease
agreements constitute all of the assets necessary for the continued conduct of
the Business Activities of the Company as the same are currently being
conducted.

Except as disclosed in Schedule 7.5(ii), and save for assets which have been or
will be sold between signing and closing pursuant to Section 3.2.1(c) of this
Agreement, the Company owns good and valid title to all material assets. In
particular, the Company is the owner of all tools listed in Schedule 7.5(iii).

The assets of the Company are free of any encumbrances (except for encumbrances
pursuant to Schedule 7.5(iv) or such encumbrances with which the assets have
been encumbered by virtue of law or that are reflected in the Financial
Statements). These assets are (except for ordinary wear and tear) in good and
operative condition, fully maintained and safe to operate. All inventories of
the Company are of a quantity and quality usable and saleable in the ordinary
course of business and no part of the inventory of the Company is slow moving,
damaged, defective, or obsolete, except to the extent such items of inventory
have been written down in accordance with the Accounting Principles, or for
which adequate provisions have been provided.

The provisions of this Section 7.5 are not applicable to Intellectual Property
Rights and Intellectual Property Rights are no assets in the sense of this
Section 7.5.

 

18



--------------------------------------------------------------------------------

7.6 Intellectual Property Rights

Regarding all Intellectual Property Rights that are necessary for the existing
Business Activities of the Company, the Company is the owner or, pursuant to an
existing licence agreement, the licensee or has a title with equal effect. In
particular, as of the Closing Date, the Company is the owner of the patents of
the internationally registered patent family “Process and Device for Stamping
Holes in flat Workpieces” (as described in WO96/07493) as well as the
trademarks, designs and domain names as listed in Schedule 7.6(i) and licensee
of the software listed in Schedule 7.6(ii). Schedule 7.6(ii) lists all material
license agreements of the Company. To the best knowledge of the Seller, no
claims of third parties are pending or threatened against the Company in
connection with the Company’s use of the Company’s Intellectual Property Rights.

All due registration fees for the Intellectual Property Rights registered in the
name of, or held for the benefit of, the Company and all due licenses are fully
paid.

 

7.7 Employee Benefit Plans

The Company is in compliance with all applicable social security and pension law
requirements. Schedule 7.7 contains a list of the pension plans, insurance
policies or similar obligations of the Company in connection with employee
benefit plans (the “Employee Benefit Plans”). The Employee Benefit Plans of the
Company comply in all material respects with applicable law. In addition to the
Employee Benefit Plans, there are no other pension plans or similar schemes. The
Company has paid all contributions to the Employee Benefit Plans in accordance
with applicable laws and regulations and the documents which govern the terms of
such plans. All contributions to the Employee Benefit Plans have been paid when
becoming due or have been provisioned for accordingly in the Financial
Statements.

The Employee Benefit Plans have no claims against the Company other than for the
current ordinary contributions and as set out in the Employee Benefit Plans.
None of the Employee Benefit Plans has any accumulated funding deficiency on the
regulatory basis as per the BVG Law at the Closing Date.

 

7.8 Litigation

There are neither actions, claims, suits, investigations, inquiries or
proceedings pending or threatened against the Company before any court, arbitral
tribunal or administrative board, agency or commission which involve a claim by
a governmental or regulatory authority, or by a third party, against the
Company, nor are there, to Seller’s best knowledge, any facts or circumstances
which could give rise to such litigation, and, with the exception of those that
have been disclosed to the Buyer in Schedule 7.8, the Seller is not aware of any
suits, arbitral or administrative procedures or other investigations or
governmental queries that have been threatened against the Company.

 

19



--------------------------------------------------------------------------------

7.9 Permits

The Company has all material approvals and permits that are needed for the
continuance of its operations. The Company conducts and has conducted its
business in all material respects in compliance with the laws applicable to it.

 

7.10 Insurances

The Company has entered into the insurance policies listed in Schedule 7.10.
There are no claims in connection with existing insurance policies pending. The
Company does not violate any of these insurance policies. These insurance
policies are in full force and effect and no notice of cancellation with respect
to, or disallowance of any claim under, or increase of premium for, any such
policy has been received by the Company. All premiums due thereon have been paid
in a timely manner in accordance with ordinary business practices.

No material act, omission, misrepresentation or non-disclosure has occurred
which makes any of the insurance policies voidable, nor have any circumstances
arisen which would render any of these policies void or unenforceable for
illegality or otherwise, nor has there been any breach of the terms, conditions
and warranties of any of the policies that would entitle insurers to decline to
pay all or any part of any claim made under the insurance policies.

There is no claim in an amount exceeding CHF 50,000 outstanding under any of the
insurance policies (or under any policies previously held by the Company). All
material claims have been settled in full and there are no circumstances which
exist which are likely to give rise to such a claim.

All material incidents that occurred and became known before the Closing Date
and that could result in a claim under any insurance policy have been notified
to the relevant insurers by the Seller.

 

7.11 Corporate Books

All corporate books and records (including electronically kept records) of the
Company including all agreements, contractual information, customer lists,
accounting documentation as well as all documents in connection with the VAT
(the “Books”) are correct and complete with respect to all relevant matters in
connection with all business and financial transactions of the Company. At the
Closing Date, all of those books and records will be in the possession of the
Company.

 

7.12 Subsidies

The Company has applied for, received and used all governmental subsidies in
compliance with applicable laws and in accordance with all public provisions and
regulations. No such payment of a government, in particular no subsidy and/or
subvention, has to be reimbursed in connection with this Agreement or for other
reasons.

 

20



--------------------------------------------------------------------------------

7.13 Guarantees

The Company has not issued any surety, guarantee or comfort letter in favour of
third parties and is neither unconditionally nor conditionally liable for any
obligations of third parties.

 

7.14 Finders Fee

The Company is not obliged vis-à-vis any third party to pay any amount for
solicitation of an offer or a similar service in connection with the sale of the
Shares.

 

7.15 Disclosure

All information disclosed by the Seller to the Buyer in the course of the due
diligence is true, complete and not misleading. To the best knowledge of the
Seller, there are no material facts that have not been disclosed.

 

7.16 No Undisclosed Liabilities

Apart from the liabilities disclosed in the Financial Statements and in the
notes and limitations pursuant to Schedule 7.4, the Company has up to the
Closing Date no material liabilities or obligations that result from
transactions, actions, missions or facts that exist up to the Closing Date
except for:

 

  (i) Liabilities that are shown in the Financial Statements 2005 (including the
pertaining notes);

 

  (ii) Liabilities and obligations that have been entered into in the ordinary
course of business after the date of the Financial Statements 2005 (whereby no
liability is the consequence of a breach of contract, breach of guarantee,
breach of law or a law suit); and

 

  (iii) Liabilities and obligations in connection with this Agreement or such
that have been disclosed in this Agreement.

 

7.17 Liability for Products and Services

To the best knowledge of the Seller, third parties have no liability claims
against the Company because of products or services delivered by the Company
except for customary warranty claims in connection with the delivery of goods.

 

7.18 Real Estate

The Company is the legal owner of the real estate listed in Schedule 7.18. The
description of the real estate in Schedule 7.18 is true and complete.

The property no. 24, plan 1, in Bettlach is in the industrial zone and permits a
use in the kind of the Business Activities of the Company.

 

21



--------------------------------------------------------------------------------

7.19 Absence of Certain Changes

Except as set forth in Schedule 7.19, since January 1, 2006 (i) the business of
the Company has been carried on in the ordinary course of business consistent
with past practice and sound business practice of the industry, (ii) no
liabilities or contingent liabilities have been occurred which are to be
reflected in the balance sheets or in its notes based on applicable Accounting
Principles if the Company would establish accounts as of the date of this
Agreement or as of the Closing Date, and (iii) there have not been:

 

  (a) any matters, facts or circumstances which have had or are reasonably
likely to have a Material Adverse Effect, provided that the Buyer hereby waives
the satisfaction of this condition in the case the Closing takes place after
April 28, 2006;

 

  (b) any declaration of dividends or dividend payment (either hidden or
expressly), or any distribution of capital income by the Company to the Seller
or an Affiliate or any third party except as disclosed in this Agreement;

 

  (c) any increase in the compensation payable by the Company to any of its
directors other than in accordance with agreements, collective bargaining
arrangements or in the ordinary course of business;

 

  (d) any payment made, or assets transferred, by the Company outside of the
ordinary course of business except of those contemplated by this Agreement;

 

  (e) any material change in accounting policies (including without limitation
inventory or debt provisioning policy), rebates or trade discounts; or

 

  (f) any commitment to do any of the foregoing.

 

7.20 Material Contracts

Schedule 7.20(i) contains a list of all contracts material for the business of
the Company and in force at the date of signing of this Agreement. None of the
contracts, except for such listed in Schedule 7.20(ii), contains unusual
conditions (in particular terms of more than two years, notice periods of more
than six months, contractual penalties, so called change of control clauses,
restrictions for the Company to engage in any line of business or similar
contract risks). None of these contracts has been terminated or cancelled and
there are no indications that a business partner may terminate the business
relationship with the Company as a consequence of the execution of the
transactions provided for in this Agreement.

 

22



--------------------------------------------------------------------------------

Schedule 7.20(iii) contains a list of the ten most important customers and
suppliers of the Company in the year 2005. To Seller’s best knowledge, there are
no grounds or indications that any of these customers and suppliers may
terminate their business relationship with the Company.

 

7.21 Employment Matters

Save as set forth in Schedule 7.21 no employee has a notice period longer than
six months nor is there a termination compensation payable for termination on
due notice, which would exceed the equivalent of six months’ salary. The
employment agreements are substantially - unless disclosed otherwise - on terms
as disclosed in Schedule 7.21. Since January 1, 2005, there has been no material
change in the number of employees of the Company or in the terms and conditions
of their employment or remuneration other than in the ordinary course of
business. There are no material salary increases resolved but not yet
implemented. There are no employment or benefit agreements, plans or
arrangements entitling the employee to severance or other payment upon a change
of control of the Company.

The Seller has not given notice of termination to any of the Key Persons, nor
received the notice of termination of any Key Person, nor have the Seller and
any Key Person entered into a termination agreement.

The Seller has not given notice of termination to any of the Key Persons as set
out in Schedule 7.21, nor received the notice of termination of such Key Person,
nor have the Seller and such Key Person entered into a termination agreement.

The Company has complied and does comply in all material respects with all
obligations imposed on employers pursuant to employment law. The Company is not
involved in any pending litigation with any of the relevant trade union, works
councils and employee representatives and there is no strike, slowdown or
stoppage actually pending or, to Seller’s knowledge, threatened to occur against
the Company. No mass dismissals, in particular those which would give rise to
any notification to public or governmental or self-regulatory authorities, have
been announced since January 1, 2004 or are being planned. There is no dispute
between the Company and any of its current or former employee, director or
consultant except as disclosed in Schedule 7.21.

Schedule 7.21 contains true and correct information about the senior executive
officers and managers of the Company and their respective annual salaries,
bonuses and other compensation, including, but not limited to, directors’ fees,
and any bonus, incentive or other payments payable to such persons by the Seller
or the Company. The financial obligations that have arisen out of any of such
bonus or incentive schemes and benefits (including holidays and overtime
entitlements) in the last three years are listed in Schedule 7.21.

 

23



--------------------------------------------------------------------------------

No promises or assurances have been communicated to any Key Person regarding any
material change to his or her terms of employment or working conditions or
regarding the continuance, introduction, increase or improvement of any benefits
or any discretionary arrangement or practice and the consummation of the
transactions contemplated under this Agreement will not entitle any employee of
the Company to severance payment, unemployment compensation or any other form of
payment.

 

7.22 Effect of Signing

Except as set forth in Schedule 7.22, the signing of this Agreement does not,
and the consummation of the transactions contemplated herein will not
(i) violate any provisions of any law or order of any court or governmental
authority binding upon, or applicable to, the Seller, (ii) breach, violate or
constitute a default under or an event which would give rise to any right of
termination or cancellation, in accordance with the express terms of any
agreement to which the Seller or the Company is a party, or by which the Seller
or the Company or any of their properties or assets may be bound (iii) violate
or conflict with any legal requirement, judgment, order, writ, injunction,
decree or other requirement of any court, arbitral tribunal or of any
governmental body or agency thereof applicable to the Seller, or the Company or
by which any of its properties or assets may be bound, or (iv) except as
expressly provided in this Agreement, require any registration or filing by the
Seller or the Company with, or any permit, license, exemption, consent,
authorization or approval of, or the giving of any notice by the Seller or the
Company to, any governmental or regulatory body, agency, commission or
authority.

 

7.23 Seller’s Claims

Except as disclosed in Schedule 7.23, neither the Seller nor an Affiliate has
any claims of any nature whatsoever against the Company or any of its directors,
agents or employees as per the Closing Date. For the purposes of this
Section 7.23, the term “Affiliate” shall also include Seller’s spouse, siblings,
brother in law and children.

 

7.24 Certain Payments

Since January 1, 2000, neither the Company nor any director, officer, agent, or
employee of the Company, or any other person associated with or acting for or on
behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, payoff, influence payment, or kickback to any person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favourable treatment in securing business, (ii) to pay for favourable
treatment for business secured, (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company, or
(iv) in violation of any legal requirements, or (b) established or maintained
any fund or asset that has not been recorded in the books and records of the
Company.

 

24



--------------------------------------------------------------------------------

7.25 Insolvency

No order has been made and no resolution has been passed for the winding-up for
reasons of insolvency (including Konkurs, Zwangsliquidation) of the Company or
for a provisional liquidator (including Nachlassverfahren, Notstundung) to be
appointed in respect of the Company.

 

7.26 Indebtedness

Schedule 7.26 contains a list of all overdrafts, loans, debentures, acceptance
lines or other borrowings or financial facilities as at the Closing Date (the
“Facilities”) which are outstanding against third parties or are made available
by third parties to the Company in amounts exceeding CHF 100,000 and a list of
any guarantee, security or other lien in relation thereto and all material
documents relating to the Facilities are listed in Schedule 7.26.

 

7.27 Information Memorandum

The Seller has made available an Information Memorandum to the Buyer. The
Information Memorandum has been prepared with the due care which an enterprise
active in the same industry would apply. The factual data used to prepare the
Information Memorandum were, at the time when they were collected, to Seller’s
knowledge, true and correct in all material respects.

 

7.28 Regulation S

Annex 7.28 is an integral part of this Section 7.28.

 

8. Representations and Warranties of the Buyer

The Buyer gives the representations and warranties of this Section 8 as of the
date of this Agreement or another date specified in a specific provision of this
Section 8 and as of the Closing Date.

The Buyer does not give any warranties (neither explicit nor implied nor
implicit) that are not explicitly listed in Section 8 of this Agreement nor does
it give any guarantees in this Section 8.

 

8.1 Corporate Matters

The Buyer has been validly incorporated in accordance with the laws of Delaware
and is validly existing and is neither in liquidation nor in composition
proceedings or in any other similar procedure. The Buyer has all requisite
corporate power and authority to carry on its business as such business is now
being conducted.

 

25



--------------------------------------------------------------------------------

8.2 Authority to Enter and Perform this Agreement

The Buyer is authorized to enter into and perform this Agreement. There are no
court or administrative decrees or claims or other legal administrative
procedures pending or threatened against the Buyer at a court or a
administrative body that would limit or prohibit the performance of the
transaction contemplated under this Agreement or contain claims for damages and
other requests in connection with the performance of the transaction
contemplated under this Agreement. Neither the execution nor the delivery of
this Agreement results in a breach of any provisions by which the Buyer is
bound.

In particular, the Buyer represents that no governmental or securities exchange
approvals of its country of domicile are necessary for the signing and closing
of this Agreement.

 

8.3 Funds

The Buyer represents and warrants that it will have as of the Closing Date the
necessary funds, respectively, the necessary number of shares of Barnes Group
Inc. available to pay the Purchase Price.

 

8.4 Capital Stock of the Buyer and SEC Documents

Annex 8.4 is an integral part of this Section 8.4.

 

9. Enforcement of Warranty Claims

 

9.1 Principle

In case of a breach of a representation or warranty made by the Seller in
Section 7 of this Agreement, the Seller shall have the right, at Seller’s cost,
within a reasonable period of time to fully restore the Buyer or the Company in
the same position they would have been in if the representations and warranties
of the Seller in this Agreement had been true and correct and not been violated
(restitution in kind) or alternatively the Seller shall have the option to pay
damages for non-performance of this Agreement instead. If, and to the extent,
such cure cannot be effected, or is not effected within such time period, the
Seller shall be liable to the Buyer, irrespective of any fault of the Seller,
for any damage, loss, expense or costs (including reasonable expenditures for
legal representation) incurred or sustained by the Company or the Buyer to
establish the state represented or warranted in the representations and
warranties set forth in Section 7. The parties agree that the Seller (i) shall
be exclusively liable for the actual damages that the Company or the Buyer incur
and (ii) shall under no circumstances be liable for subsequent damages that the
Company or the Buyer may suffer (the “Losses”) except for claims of the Buyer
for violation of Section 7.3.2 (Property).

 

26



--------------------------------------------------------------------------------

If a representation or warranty of the Seller, which is qualified by the
expression “to Seller’s best knowledge”, “so far as the Seller is aware” or any
similar expression is actually breached if such representation or warranty would
not be so qualified, then, the Buyer may exercise all rights under this
Agreement against the Buyer; provided, however, that the Seller shall only be
liable for half of the claim the Buyer is entitled to.

 

9.2 Remedies of the Buyer

If the Buyer wants to enforce a claim for a breach of a representation or
warranty pursuant to Section 7 of this Agreement (hereinafter “Buyer’s Claim”),
the Buyer shall within 60 Business Days after full discovery of such breach of a
representation or warranty of the Seller notify the Seller in writing about the
breach including a reasonable detailed description of the breach of contract, to
the extent known at that time, including the damages that the Company or the
Buyer, respectively, suffered or will suffer because of such breach. Upon the
Buyer notifying the Seller in writing about the breach of a representation or
warranty of the Seller, the Buyer shall bring an action pursuant to Section 14
of this Agreement within 270 calendar days if the claims made in writing
pursuant to the provisions of this Section 9.2 exceed the thresholds defined in
Section 10.2 unless the Buyer and the Seller agree in writing on an extension of
this time limit before the lapse of this time limit.

Failure to deliver the Buyer’s Claim within the sixty days deadline set forth
above shall not exclude the Seller’s liability, provided, however, that the
Seller shall not be liable for any damage, loss, expense or cost caused or
aggregated by the Buyer’s failure to give duly and timely notice within the
sixty days period pursuant this Section 9.2.

Without prejudice to the validity of the Buyer’s Claim, the Buyer shall allow
the Seller and its auditors as well as its other advisors to investigate the
facts and the circumstances on which the Buyer’s Claim is based and to determine
whether there is a potential Buyer’s Claim and what its amount may be. Further,
the Buyer shall provide the Seller with such information and support that the
Seller reasonably requires.

The procedure provided for in this Section 9.2 shall be in lieu of and to the
exclusion of the Buyer’s obligations of immediate examination and notice to the
Seller pursuant to article 201 CO.

 

9.3 Exclusion of Warranty Claims

The Seller shall not be liable for breaches of a representation or a warranty
under Section 7 of this Agreement and the Buyer may not make a Buyer’s Claim
based on this Agreement if and to the extent that:

 

27



--------------------------------------------------------------------------------

  (a) the Buyer’s Claim relates to any matter that has been considered in the
Financial Statements in the sense of a provision for doubtful debts or a
provision or disclosed in an annex to the Financial Statements;

 

  (b) the Buyer’s Claim is covered by a third party or an insurance policy and
could have been asserted;

 

  (c) the payment or rectification of a matter that caused a Buyer’s Claim
results in a tax advantage for the Buyer or the Company;

 

  (d) the Buyer’s Claim is caused by a violation of the duty of the Buyer or the
Company after the Closing Date to mitigate damages even if the damage is caused
by a breach of a warranty made by the Seller in this Agreement;

 

  (e) the Buyer’s Claim is the result of a change in law or of the judicial or
administrative practices after the Closing Date, that was not in force at the
Closing Date; this shall also apply if and to the extent the above causes have
only increased the Buyer’s Claim;

 

  (f) The procedures provided for in Sections 9.2 and/or 9.4 have not been
complied with by the Buyer or the Company;

 

  (g) the matter that has caused the Buyer’s Claim has its base in a Material
Adverse Effect and this matter has been disclosed to the Buyer in the Closing
Disclosure Letter.

The Seller shall not be liable for any Buyer’s Claims if and to the extent the
Buyer or the Company have caused such Buyer’s Claim after the Closing Date. When
calculating the amount of the Seller’s liability all benefits in connection with
the relevant matter shall be considered (set-off of benefits) and the Seller
shall not be liable in connection with Buyer’s Claims arising from this
Agreement to the extent that the Buyer or the Company or an Affiliate of the
Buyer have realized savings or a financial net benefit resulting from the
circumstance causing the liability.

 

9.4 Third Party Claims

In case of any suit or threatened suit against the Company or the Buyer by a
third party including governmental bodies or in case the Company or the Buyer is
the subject of an inspection or review by the tax authority, which may result in
a Buyer’s Claim (the “Third Party Claim”), the Buyer shall notify the Seller
immediately about such Third Party Claim, in particular, in connection with tax
audits or investigations. The Buyer shall ensure that the Seller receives all
documents, information and support in connection with a Third Party Claim and
that it has a reasonable possibility to discuss with the Buyer all litigation in
connection with a Third Party Claim beforehand and that the Seller is served
without delay with copies of all relevant decisions of all governmental bodies.

 

28



--------------------------------------------------------------------------------

In connection with Third Party Claims, there shall be no concessions in the name
of the Buyer or the Company and no settlement and no other cessation of the suit
without the Seller having given its consent in writing beforehand, which consent
shall not be unreasonably withheld or delayed. In addition, the Seller shall be
entitled at his sole discretion at its own expense to undertake all necessary
steps (or to cause the Buyer or the Company to undertake such steps) that he
deems necessary to prevent, defend, appeal, settle or contest a Third Party
Claim in the name of the Buyer or the Company, respectively (including the
filing of counterclaims against third parties). The Buyer as well as the Company
shall give the Seller the necessary information and support provided the Seller
demands it and the Seller bears the costs and expenses thereof.

To the extent the Seller has breached a warranty in this Agreement, he shall
bear all reasonable costs and expenses that result from the defence of a Third
Party Claim as well as the external costs of the Company (attorneys, advisors,
courts, etc.).

 

9.5 Claims of the Seller

The provisions of Sections 9.1 through 9.4 apply mutatis mutandis to claims of
the Seller because of violations in connection with warranties of the Buyer.

 

10. Prescription / Limitation of Claims for Representations and Warranties

 

10.1 Prescription of Claims

All claims of the Buyer for violations of representations and warranties
pursuant to Section 7 of this Agreement shall lapse within eighteen (18) months
after the Closing Date. Excluded from this are all claims listed in Section 7.7
(Employee Benefit Plans) of the Buyer whereby the respective claims shall lapse
within three (3) months after expiration of the applicable statute of
limitations as well as those in Section 7.3.2 (Property) which shall lapse
within ten years of the Closing Date (together “Time Limits”).

It is agreed and understood that a Buyer’s Claim pursuant to Section 9.2 is
deemed to be made on time if notified to the Seller on or before the date set
forth in Section 10.1 whereby the settlement of such claim may take place after
the date set forth in Section 10.1 without the claim lapsing pursuant to
Section 10.1 if the Buyer initiates a lawsuit within three (3) months of the
lapse of the respective Time Limits. The parties explicitly waive all of the
obligations of the Buyer pursuant to and in application of article 201 CO.

 

10.2 Limitation of Claims

The Seller shall not be liable for violations of representations and warranties
pursuant to Section 7 of this Agreement if the amount of an individual claim is

 

29



--------------------------------------------------------------------------------

less than CHF 100,000 (the “De Minimis Amount”) and if the aggregate amount of
all claims (except for the above de minimis claims that do not exceed the De
Minimis Amount in the individual case) is less than CHF 1,000,000 (the
“Threshold”), it being understood that if the aggregate amount exceeds
CHF 1,000,000 then the Seller shall be liable for the entire amount. The Seller
shall not be liable pursuant to this Agreement if and to the extent that the
Seller had already been liable pursuant to this Agreement based on the same
matter or fact (no “double-dip”).

 

10.3 Exclusive Remedies and Legal Claims

The parties agree that the remedies and legal claims that the Buyer or the
Company shall have vis-à-vis the Seller for violations of representations and
warranties of the Seller pursuant to Section 7 of this Agreement shall be
governed solely by this Agreement and that only the remedies and legal claims
provided for in this Agreement shall be available to the Buyer and the Company.
Except for the rights that the Buyer has pursuant to the above Sections 3.2.4
and 9 there shall be no remedies and legal claims, in particular, no right to
rescind this Agreement and no right for damages for any kind of breach of
warranty (to the exclusion of those explicitly listed in this Agreement) and all
remedies and legal claims of the Buyer are explicitly excluded and waived
(except for claims based on gross negligence, fraud, and other wilful breaches
of contract). In particular and without prejudice to the foregoing, the Buyer
explicitly waives the rights in accordance with article 24 or 205 CO or
otherwise to rescind this Agreement. The parties agree that the representations
and warranties of the Seller are deemed to be the exclusive and specific
remedies and legal claims of the Buyer pursuant to Section 9 and subject to the
limitations of this Section 10 and that the representations and warranties of
the Seller shall not serve to grant to the Buyer remedies and legal claims other
than those provided for in this Agreement.

The Buyer hereby confirms that all facts relevant for the Buyer in the sense of
article 24 CO are covered by the warranties made by the Seller in Section 7 of
this Agreement.

 

10.4 Claims of the Seller

The provisions of Sections 10.1 through 10.3 and Section 12 apply mutatis
mutandis to claims of the Seller because of violations in connection with
warranties of the Buyer.

 

11. Covenants / Indemnity

 

11.1 Conduct of Business between Signing and Closing

Subject to the other provisions of this Agreement, the Seller shall at all times
from the date of this Agreement up to an including the Closing Date cause the

 

30



--------------------------------------------------------------------------------

Company to conduct its operations actively as a going concern in the ordinary
course of business and consistent with past practice.

In particular, Seller shall procure that the Company shall only with the prior
consent of the Buyer (or, if applicable administrative or regulatory laws do not
so permit, prior consultation of Buyer) do or agree to do the following from the
date of this Agreement through the Closing Date:

 

  (a) do anything that would materially interfere with the consummation of the
transactions contemplated under this Agreement;

 

  (b) make any hiring or material change to the terms of employment of any
director, officer or employee of the Company;

 

  (c) form or enter into any material partnership, consortium, joint venture or
other incorporated association;

 

  (d) delay payment, change invoicing and payment terms other than consistent
with prior business practice;

 

  (e) alter or amend in any manner the articles of incorporation or organization
regulations of the Company;

 

  (f) increase, reduce or otherwise change the share capital, or grant any
option or conversion rights on the equity of the Company;

 

  (g) enter into, increase or extend any liability under any guarantee or
indemnity outside the ordinary course of business, except as contemplated by
this Agreement;

 

  (h) sell, encumber or transfer any assets outside the ordinary course of
business, except as contemplated by this Agreement;

 

  (i) grant, create or allow to be created any lien over any of its assets other
than charges arising by operation of law or in the ordinary course of business;

 

  (j) borrow any money or incur any indebtedness;

 

  (k) incur other liabilities outside the ordinary course of business;

 

  (l) pay, discharge or satisfy any claim, liability or obligation other than in
the ordinary course of business;

 

  (m) declare, make or pay any dividend or other distribution (including hidden
profit distributions of any kind) with respect to the Shares, except as
contemplated by this Agreement;

 

31



--------------------------------------------------------------------------------

  (n) terminate, materially amend or enter into any of the material contracts as
set forth in Schedule 7.20(i) except as contemplated in this Agreement.

 

11.2 Non-Competition and Non-Enticement

The Seller agrees that he will not directly or indirectly (including through
Affiliates) compete with the Company in activities currently performed by the
Company in the areas of subsequent punching, micro punching, fine cutting and
converting for a period of ten years within the territory of Switzerland and
three years within the territory of the European Union from the Closing Date.
All customer data belong exclusively to the Company.

From the date of this Agreement up to three years after the Closing Date, the
Seller shall not directly or indirectly solicit or entice away employees of the
Company. The Seller undertakes that the Affiliates also comply with this
non-enticement provision.

Further, the Seller agrees that he shall not support financially or technically
his wife or any relative in a competing business to the extent they are active
in a way and during a time period that were not permitted to the Seller.

 

11.3 Name of Company

The Seller takes notice and agrees that the Company shall have the exclusive
right to continue to use the corporate name Heinz Hänggi AG, Stanztechnik.

 

11.4 Indemnity for Environmental Claims

The Seller will indemnify and will hold harmless the Buyer and the Company for
and against any and all liabilities, costs and expenses resulting from, arising
out of, or relating to any inaccuracy in the following statements:

 

  (a) Neither the assets used by the Company for its respective operations nor
the hazardous materials present on the properties owned or used by the Company
are likely to constitute a risk to the environment or human health, due, in
particular, to the manufacture, storage, transport, presence or use of toxic or
dangerous substances, as long as used according to their purpose and pursuant to
legal requirements.

 

  (b) The Company has complied in all material respects with all applicable
legal requirements related to the environment (air, water, land and any other
matter classed as the “environment”), health and safety (the “Environmental
Laws”) relating to the Company, to the business carried on (whether at the date
hereof or previously) by it and to the land

 

32



--------------------------------------------------------------------------------

       and premises including the properties owned, occupied or used by it at
any time in the past.

 

  (c) The Company has obtained in all material respects any and all permits
required by Environmental Laws and has complied in all material respects with
the terms and conditions of any and all permits made or issued pursuant to or
under or required by Environmental Laws, all of which permits are, at the date
hereof, in effect, and no circumstances exist, at the date hereof, which will
result in a material modification, supervision, revocation or non-renewal of
such permits.

 

  (d) In connection with Environmental Laws, there is no material civil,
criminal or administrative action, claim, investigation or other proceeding or
suit active, pending or threatened against the Company or any of its officers or
directors.

 

  (e) There are no contaminated sites or pre-existing conditions (including
Altlasten) at any property owned, operated or otherwise used by the Company
(irrespective or whether currently or at any time in the past) that could give
rise to liability of the Company.

 

  (f) There are no prohibitions, injunctions, restrictions or limitations on the
free use or disposal by the Company of any of its movable assets and real
property arising from Environmental Laws, and there are no facts or
circumstances which may provide a basis for any such prohibition, injunction,
restriction or limitation.

 

  (g) No authority, former or existing owner or operator of real estate formerly
or currently owned or operated by the Company has or may have a claim against
the Buyer or the Company relating to environment or arising from Environmental
Laws for the time before the Closing Date and no former or current operation or
use of any such real estate could result in a claim arising from Environmental
Laws against the Buyer or the Company.

 

11.5 Termination of Agreements

On or before the Closing Date, the Seller shall have terminated all existing
Agreements between the Company and the Seller and/or the Company and Affiliates,
if any, of the Seller effective as of the Closing Date – to the exclusion of the
Agreements listed in Section 3.2.1 or in Schedule 11.5. The Seller guarantees
that the termination of such Agreements does not oblige the Company to pay any
compensation for the termination, e.g. termination compensations or any
reimbursements because of notice periods that exceed the Closing Date. For the
purposes of this Section 11.5, the term “Affiliate” shall also include Seller’s
spouse, brother and children.

 

33



--------------------------------------------------------------------------------

11.6 Indemnity for Taxes

 

11.6.1 Compliance with Tax Law

The Seller will be indemnify and will hold harmless the Buyer and the Company
for and against any and all Taxes, liabilities, costs and expenses resulting
from, arising out of, or relating to any inaccuracy in the following statements:

 

  (a) Regarding Taxes, the Company has complied with all laws and regulations.

 

  (b) The Company has timely filed all Tax Returns required to be filed pursuant
to legal or other binding rules. The information contained in these Tax Returns
are in all material respects correct and complete and reflect the Taxes of the
Company for the respective period comprehensively.

 

  (c) All Taxes have been paid or will be paid before the Closing Date if they
have become due by that date. The Financial Statements 2005 contain provisions
for all Taxes of which the connecting factors in the corresponding legislation
have materialized on or before December 31, 2005 if such Taxes have not been
paid, or, although arisen on or before December 31, 2005, have not become due on
or before December 31, 2005

 

  (d) Subject to the agreements listed in Schedule 11.6.1, there are no written
tax agreements between the Company or the Seller and the Tax Authorities
relating to the Company.

 

11.6.2 Special Tax Risks

The Seller shall indemnify and hold harmless the Buyer or the Company completely
for all Taxes owed or to be borne by the Company and that (i) have arisen before
the Closing Date or of which the connecting factors in the corresponding
legislation have materialized before the Closing Date and (ii) that are assessed
or determined subsequently in a supplementary or criminal tax procedure, or as
the consequence of a revision by the Tax Authorities or as an additional charge
of value added tax provided such Taxes are not explicitly borne by the Buyer or
the Company pursuant to Section 3.2.1(c), 11.7 or 13.3 of this Agreement. If the
Taxes are not exclusively based on connecting factors in the corresponding
legislation which have materialized before the Closing Date but also relate to
the remaining tax or contribution period, respectively, of 2006, the timely
allocation shall be pro rata temporis.

 

34



--------------------------------------------------------------------------------

11.7 Violation of Tax Rulings

The Buyer undertakes and guarantees in the sense of article 111 CO (i) that the
Purchase Price pursuant to Section 2.2 during the periods granted in the tax
rulings attached in Annex 3.2.1(e) will not be refinanced out of the Company,
(ii) that it or the Company does not and will not during the periods provided in
the tax rulings in Annex 3.2.1(d) and Annex 3.2.1(e) make any transaction or
action that could lead to the tax consequences based on an indirect partial or
total liquidation at the Seller, and (iii) that during the period granted in the
tax ruling attached in Annex 3.2.1(d) the Company will not and the Buyer shall
not cause the Company to transfer the patents acquired from the Seller to a
group company or a third party at a higher price than agreed in writing with the
competent tax authority.

The Buyer will indemnify and will hold harmless the Seller for and against any
and all Taxes, liabilities, costs and expenses (except for consequential
damages) resulting from, arising out of, or relating to a breach of the
guarantees in this Section 11.7.

The Buyer shall not be liable for breaches of the guarantees under this
Section 11.7 if and to the extent the claim is caused by a violation of the duty
of the Seller to mitigate damages.

If the Tax Authorities conclude that there is an indirect partial or total
liquidation or a tax consequence in connection with a transfer of the patents
set forth in Annex 3.2.1(c)(i) for which the Buyer shall be liable pursuant to
this Agreement, the Seller shall immediately inform the Buyer

The Seller shall not agree to any assessment proposals regarding tax claims
relating to an indirect partial or total liquidation or relating to the transfer
of a patent without the Buyer’s prior consent, such consent shall be deemed to
be given if the Buyer does not object to it in writing within ten Business Days
upon Seller’s notice. The Seller as well as the Buyer shall, during the periods
provided in the tax rulings in Annex 3.2.1(d) and Annex 3.2.1(e), not submit a
preliminary enquiry to the Tax Authorities without the other party’s prior
consent. The Buyer or the Seller, respectively, shall not withhold their
respective consent without reason or against good faith.

If the Seller fails to notify the Buyer or if the assessment proposal is signed
without the Buyer’s prior consent or if a preliminary enquiry is submitted to
the Tax Authorities without the Buyer’s prior consent, then, the Seller forfeits
his claims against the Buyer in the amount of the tax burden caused thereby.

The Seller’s claims under this Section 11.7 have to be made within six months of
the entry into force of the legally binding tax assessment which provides for
the Seller for a taxation because of an indirect partial or total liquidation or
a

 

35



--------------------------------------------------------------------------------

transfer of a patent as a consequence of a violation by the Buyer of its
guarantees under this Section 11.7.

 

11.8 Information of the Buyer

The Seller shall procure that the Company shall inform the Buyer following the
date hereof and through the Closing Date without delay about any material
changes in the business, assets and liabilities and prospects of the Company. To
the extent permitted by law, the Seller shall furnish to the Buyer such
information and operating data with respect to the Company as the Buyer
reasonably requests.

 

11.9 Restrictions on Barnes Group Stock

Annex 11.9 is an integral part of this Section 11.9.

 

11.10 Closing Actions

The Seller shall and the Buyer shall cause the Company to perform all acts which
are necessary for the execution of the agreements listed in Section 3.2.1(d) and
those which are necessary pursuant to the agreements pursuant to
Section 3.2.1(c) and the terms of this Agreements after the Closing Date.

 

11.11 Claims of the Buyer

The Seller’s obligations in Section 11.4 (Indemnity for Environmental Claims)
and 11.6 (Indemnity for Tax) are non-accessory guarantees of the Seller in the
sense of article 111 CO and are valid and enforceable irrespective of any
knowledge of the Buyer. The Seller undertakes to fully indemnify the Buyer for a
breach of such guarantee and to hold the Buyer harmless for all obligations,
costs and expenses.

All claims of the Buyer for a breach of such guarantee (the “Guarantee Claim”)
shall survive until five (5) years after the Closing Date or shall lapse within
three (3) months after expiration of the applicable statute of limitations, if
such expiration occurs five (5) years after the Closing Date, respectively.

Without prejudice to the validity of the Guarantee Claim, the Buyer shall allow
the Seller and its auditors as well as its other advisors to investigate the
facts and the circumstances on which the Guarantee Claim is based and to
determine whether there is a potential Guarantee Claim and what its amount may
be. Further, the Buyer shall provide the Seller with such information and
support that the Seller reasonably requires.

In case of any suit or threatened suit against the Company or the Buyer by a
third party including governmental bodies or in case the Company or the Buyer is
the subject of a inspection, audit or review by the Tax Authority, which may
result in a Guarantee Claim (the “Third Party Gurantee Claim”), the Buyer shall
notify the Seller immediately about such Third Party Gurantee Claim, in

 

36



--------------------------------------------------------------------------------

particular, in connection with tax inspections, audits or reviews. The Buyer
shall ensure that the Seller receives all documents, information and support in
connection with a Third Party Gurantee Claim and that it has a reasonable
possibility to discuss with the Buyer all litigation in connection with a Third
Party Gurantee Claim beforehand and that the Seller is served without delay with
copies of all relevant decisions of all governmental bodies.

In connection with Third Party Gurantee Claims, there shall be no concessions in
the name of the Buyer or the Company and no settlement and no other cessation of
the suit without the Seller having given its consent in writing beforehand,
which consent shall not be unreasonably withheld or delayed. If the Buyer fails
to notify the Seller or if the Buyer fails to seek the Seller’s prior consent to
any concession, settlement, or cessation of a suit in case of a Third Party
Gurantee Claim, then, the Buyer forfeits its claims against the Seller in the
amount of the damages caused by such failure.

The Seller shall not be liable for breaches of the guarantees under,
Section 11.4 (Indemnity for Environmental Claims), Section 11.6.1 (Indemnity for
Taxes) if and to the extent (a) the fact which is the basis for the breach has
been reflected in the Financial Statements 2005 as a specific provision or a
specific contingent liability to cover claims relating to these guarantees, or
(b) the claim is caused by a violation of the duty of the Buyer or the Company
after the Closing Date to mitigate damages.

In connection with a breach of the guarantees pursuant to Section 11.4
(Indemnity for Environmental Claims) and Section 11.6 (Indemnity for Taxes), the
Seller shall not be liable for consequential damages.

 

12. Maximum aggregate liability

The maximum liability of the Seller under this Agreement (including but not
limited to the liability of the Seller for breaches of his representations and
warranties as well as damages) shall under no circumstances exceed 25% of the
Purchase Price. This limitation shall not apply to violations of Section 7.3.2
(Property), Section 11.2 (Non-Competition and Non-Enticement), Section 11.4
(Indemnity for Environmental Claims) and Section 11.6 (Indemnity for Taxes).

The maximum liability of the Buyer and its Subsidiaries under this Agreement
(including but not limited to the liability of the Buyer for breaches of his
representations and warranties as well as damages) shall under no circumstances
exceed 25% of the Purchase Price. This limitation shall not apply to violations
of Section 8.3 (Funds), Section 8.4 (Capital Stock of Buyer and SEC Documents),
and Section 11.7 (Violation of Tax Rulings) as well as the Seller’s claims in
connection with the Buyer’s obligation to pay the Purchase Price.

 

37



--------------------------------------------------------------------------------

13. Miscellaneous

 

13.1 Confidentiality

Each party shall keep all documents and information regarding the other party or
its Affiliates that has been provided by this party or its representative and/or
advisor in connection with this Agreement, or the transactions caused thereby,
strictly confidential from any other person (to the exclusion of Affiliates or
their representatives or advisors) and shall use best efforts to ensure
compliance by its Affiliates and their respective representatives and/or
advisors; provided (i) that there is a judicial or administrative procedure
(including, but not limited to, in connection with obtaining the necessary
Governmental Approvals for the transaction provided for in this Agreement) or
another legal requirement compelling disclosure or (ii) unless disclosed in an
action or proceeding brought by a party in pursuit of its rights or in the
exercise of its remedies hereunder. Except are documents and information:

 

  (a) previously already known by the party receiving such documents or
information;

 

  (b) already in the public domain (either prior to or after the delivery of
such documents or information hereunder) without fault of such receiving party;
or

 

  (c) later obtained by the receiving party from another source if the receiving
party is not aware that this other source is also under an obligation to another
party hereto to keep such documents and information confidential;

provided, however, that following the Closing the foregoing restrictions shall
not apply to the use by the Buyer of documents and information delivered by the
Seller concerning the Company.

The Parties agree that an English translation of this Agreement and any
necessary translation of the Annexes and Schedules of this Agreement may have to
be registered with the SEC and thereby disclosed based on the applicable legal
provisions of the United States.

In the event that the transactions contemplated hereunder are not consummated,
upon the request of the other party, each party shall promptly (under no event
later than five Business Days after such request) return or cause to return all
copies of documents and information furnished by the other party in connection
with this Agreement or the transactions contemplated hereunder. Each party shall
ensure that its Affiliates as well as its representatives and/or advisor comply
with this request.

 

38



--------------------------------------------------------------------------------

13.2 Public Announcements

Subject to stock exchange laws and regulations or other provisions requiring
mandatory publication, the employees and the business partners of the parties as
well as the public shall only be informed about the transaction contemplated by
this Agreement in an appropriate way and at a date to be determined jointly by
the parties. Subject to a prior written agreement the parties shall not publish
the transaction contemplated by this Agreement or provisions under this
Agreement. The Buyer may without the approval of the Seller make all relevant
filings with the SEC under applicable legal provisions in the Unites States of
America.

 

13.3 Expenses, Costs and Turnover Tax

Unless provided otherwise in this Agreement, each party shall bear its own
taxes, costs and expenses (including also legal, accounting, auditors’ and other
fees) in connection with this Agreement. The Seller and the Buyer shall each
bear one half of the Swiss stamp duty, if any. This shall also apply if UBS AG
incurs it. The Buyer shall reimburse the Seller and/or, as applicable, UBS AG
for any such duties.

 

13.4 Notices

All notices and other communications relating to this Agreement shall be made in
the German language and by registered mail or facsimile with subsequent
confirmation by registered mail to the following addresses:

If to the Seller:

Mr. Eugen Hänggi

Grafenfelsweg 14

4500 Solothurn

with a copy to:

UBS AG

Mr. Patrick Löpfe

P.O. Box

CH-8098 Zurich

Fax no. +41 44 235 57 16

If to the Buyer:

Attn. General Counsel

Barnes Group Inc

123 Main Street

P.O. Box 489

Bristol

USA-Connecticut 06011-0489

 

39



--------------------------------------------------------------------------------

with a copy to:

Vischer Attorneys-at-Law

Dr. Jürg Luginbühl

CH-8023 Zurich

Fax Nr. +41 44 254 34 10

Each party may change its address at any time by giving notice to the other
party in accordance with the above provision.

 

13.5 No Waiver

The failure of any of the parties to enforce a provision of this Agreement or
any rights with respect thereto shall in no way be considered as a waiver of
such provision or right or in any way challenge the validity of this Agreement.
The waiver of any claim for breach of this Agreement by a party hereto shall not
be considered as a waiver of any claim relating to another prior or subsequent
breach.

 

13.6 Entire Agreement / References / Amendments

This Agreement constitutes the entire Agreement between the party with respect
to subject matter hereof and shall supersede all prior Agreements, negotiations,
offers and obligations of the parties in connection with the transaction
provided for in this Agreement. Besides the provisions contained in this
Agreement, there are no further Agreements or guarantees between the parties.
All annexes and schedules to this Agreement as well as all documents, that are
part thereof, are an integral part of this Agreement.

This Agreement may only be amended by a written agreement validly signed by the
Buyer and the Seller.

 

13.7 Severability

If a provision of this Agreement is or will be partially or wholly invalid or
illegal, the validity of this Agreement as such and of the remaining contractual
provisions shall not be affected. The invalid or illegal provision shall be
replaced by a valid provision that reflects the presumable intentions of the
parties or the spirit and purpose of the invalid provision in the context of
this Agreement.

 

13.8 No Assignment; Accession to Contract

Without the prior written consent of the other party, a party shall neither
transfer nor assign this Agreement nor any right or obligation arising from this
Agreement.

The Buyer may notify the Seller up to the Closing Date in accordance with the
provisions of Section 13.4 that the Seller shall perform all not performed
obligations arising out of this Agreement vis-à-vis one or more (directly or
indirectly) wholly owned subsidiaries of the Buyer designated by the Buyer (the

 

40



--------------------------------------------------------------------------------

“Subsidiar(y)(ies)”) and that the Buyer will perform all not performed
obligations arising out of this Agreement through the Subsidiaries (if the Buyer
must not perform the respective obligations itself because of the purpose of the
Agreement) whereby (i), in this case, the Buyer and all Subsidiaries shall be
jointly and severally liable pursuant to article 143 seq. CO for all obligations
of the Buyer in connection with this Agreement, (ii) all representations and
warranties (Section 8) as well as guarantees (Section 11.7) that are made by the
Buyer hereby are also made by the Subsidiaries and (iii) the realization of the
Buyer’s option described in this Section 13.8 shall have no disadvantageous
consequences for the Seller.

 

13.9 Interest

If a party is in default with a payment under this Agreement, this party shall
be liable in addition to the owed amount for the interest accruing from the due
date until the date of payment of the accrued interest based on an interest rate
which is the higher of (i) the 3-months-CHF-LIBOR plus 400 basis points p.a. or
(ii) the interest rate provided for in article 104 para. 1 CO.

 

13.10 No Set-Off Rights

Neither the Buyer nor the Seller shall have the rights to set-off any claims
arising from this Agreement.

 

14. Governing Law / Arbitration

 

14.1 Governing Law

This Agreement shall be governed by Swiss law.

 

14.2 Arbitration

Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be resolved by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce in force when the
notice of arbitration is submitted in accordance with these rules.

The number of arbitrators shall be three; the seat of the arbitration shall be
in Zurich; the arbitral proceedings shall be conducted in German.

The non-competition and non-enticement clause pursuant to Section 11.2 of this
Agreement may be enforced in an ordinary court.

 

41



--------------------------------------------------------------------------------

Zurich, March 15, 2006     

/s/ Eugen Hänggi

     Eugen Hänggi Zurich, March 15, 2006     

/s/ Philip A. Goodrich

     Barnes Group Inc.

 

42



--------------------------------------------------------------------------------

Annex 1

Definitions

“Accounting Principles” shall mean regarding the Company the accounting
principles applied by the Company used consistently in the past in compliance
with the Swiss Code of Obligations.

“Affiliate” shall mean a physical or juridical entity or a group of persons
which control a second person or a group of persons or are controlled under
joined control of such person or group of persons. “To control” or “control”,
respectively, shall mean all circumstances in which a person or a group of
persons have a majority of the voting rights or of the share capital of another
person or a group of persons or is otherwise in a position to exercise decisive
influence on another person or group of persons.

“Agreement” shall mean this share purchase agreement including all its Annexes
and Schedules and pertaining documents.

“Annex” shall mean an annex to this Agreement.

“Barnes Group Stock” have the meaning assigned to such term in Section 2.2.

“Books” shall have the meaning assigned to such term in Section 7.11.

“Business Activities of the Company” shall mean the business activities of the
Company in the area of subsequent punching, micro punching, fine cutting and
converting as well as all other areas in which the Company is active.

“Business Day” shall mean each day on which the commercial banks in Solothurn
and New York City are open for regular business transactions.

“Buyer’s Claim” shall have the meaning assigned to such term in Section 9.2.

“CHF” shall mean Swiss Francs, the legal currency of Switzerland.

“Closing Memorandum” shall have the meaning assigned to such term in
Section 3.1.4.

“Closing” shall mean the closing of the transaction contemplated in Section 4.

“Closing Date” shall mean the date of the Closing pursuant to Section 4.1.

“Closing Disclosure Date” shall mean the date of the Closing pursuant to
Section 4.2.2(a).

“CO” shall mean the Swiss Code of Obligations, SR 220.

“Company” shall mean Heinz Hänggi AG, Stanztechnik, unterer Einschlag, 2544
Betlach.



--------------------------------------------------------------------------------

“Daily Middle Rate” shall mean the middle rate on a specific day of the maximum
rate and the minimum rate of the shares of Barnes Group Inc. listed on the New
York Stock Exchange, converted into Swiss Francs at the foreign exchange middle
rate of that day.

“De Minimis Amount” shall have the meaning assigned to such term in
Section 10.2.

“Employment Benefit Plans” shall have the meaning assigned to such term in
Section 7.7.

“Environmental Laws” shall have the meaning assigned to such term in
Section 7.10.

“Financial Statements” shall have the meaning assigned to such term in
Section 7.4.

“Guarantee Claim” shall have the meaning assigned to such term in Section 11.11.

“Governmental Approval” shall have the meaning assigned to such term in
Section 3.2.1(a).

“Information Memorandum” shall have the meaning assigned to such term in
Preamble D.

“Intellectual Property Rights” means trade marks, trade names, domain names,
designs, patents, copyrights, rights to use software and software components
(licenses), database rights, confidential know how, whether or not registered,
including all applications relating to these rights, including all rights giving
similar protection as the foregoing rights.

“Key Persons” are Eugen Hänggi, Therese Grünewald, Pierre-André Grünewald,
Martin Walker, Franz Leuenberger, Manfred Allemann and Hanspeter Schlup.

“Lock-Up Period” shall mean the period commencing on the Closing Date and
continuing through the third anniversary of the Closing Date.

“Long Stop Date” shall have the meaning assigned to such term in
Section 3.2.4(a).

“Losses” shall have the meaning assigned to such term in Section 9.1.

Material Adverse Effect” shall mean (i) a change in the assets, the liabilities
or the financial position of the Company that reduces the value of the Company
fundamentally and (ii) if it were inappropriate for the parties considering all
circumstances continuing to be bound by this Agreement provided, however, that
the following shall not be considered a Material Adverse Effect: (i) a change
that results from circumstances which effect the entire Swiss economy or the
global economy; (ii) a change that results from circumstances that effect the
metal processing supply industry or the markets for cars, electronics, watches,
machines, construction of automates or the industry for consumer products or for
medicinal technology; (iii) a change that results from foreign exchange rate
changes; (iv) a change that results from the announcement or the execution of
this Agreement; (v) a change that directly results from actions of a party in
connection with the performance of its obligations under this Agreement.



--------------------------------------------------------------------------------

“Purchase Price” shall have the meaning assigned to such term in Section 2.2.

“Regulation S” shall mean Rules 901 through 905 promulgated under the Securities
Act, as the same shall be amended from time to time, and the interpretations of
the SEC thereof.

“Resigning Board of Directors” shall have the meaning assigned to such term in
Section 4.2.2(b).

“Schedule” shall mean a schedule to this Agreement.

“Section” shall mean a section of this Agreement.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

“Shares” shall have the meaning assigned to such term in Preamble A in this
Agreement.

“Subsidiar(y)(ies)” shall have the meaning assigned to such term in
Section 13.8.

“Taxes” shall mean all tax liabilities including income taxes and profit taxes,
tax on assets and capital, value added taxes, stamp duties, withholding taxes,
social security contributions and similar taxes and duties, including customs
duties, that have to be paid to any competent tax authority in any jurisdiction
as well as all related interests and penalties and reasonable costs and
expenses.

“TAX AUTHORITY”/“TAX AUTHORITIES” shall mean any authorities entrusted with the
assessment, control and payment of Taxes, including appellate authorites on all
levels.

“TAX RETURN”/“TAX RETURNS” shall mean any declarations made in an assessment or
in payment proceedings for Taxes towards Tax Authorities.

“Third Party Claim” shall have the meaning assigned to such term in Section 9.4.

“Third Party Guarantee Claim” shall have the meaning assigned to such term in
Section 11.11.

“Threshold” shall have the meaning defined in Section 10.2.

“Time Limits” shall have the meaning assigned to such term in Section 10.1.



--------------------------------------------------------------------------------

Annex 3.2.1(a)(i)

Governmental Approvals

None except for Germany, cf. Section 3.1.2 and 3.2.1(a) of the Agreement



--------------------------------------------------------------------------------

ANHANG 3.2.1(C)(I)

 

Patent Familie-Übertragungsvertrag

 

zwischen

 

Eugen Hänggi,

 

Unterer Einschlag, CH-2544 Bettlach, MWSt-Nr. 439 237

 

- nachstehend “Eugen Hänggi” -

 

und

 

Heinz Hänggi AG, Stanztechnik,

 

Unterer Einschlag, CH-2544 Bettlach, MWSt-Nr. 182 458

 

- nachstehend “Heinz Hänggi AG” -

    

Patent Family Transfer Agreement

 

between

 

Eugen Hänggi,

 

Unterer Einschlag, CH-2544 Bettlach, VAT-Nr. 439 237

 

- hereinafter “Eugen Hänggi” -

 

and

 

Heinz Hänggi AG, Stanztechnik,

 

Unterer Einschlag, CH-2544 Bettlach, VAT-Nr. 182 458

 

- hereinafter “Heinz Hänggi AG” -

Präambel

 

Eugen Hänggi ist der alleinige Erfinder der Erfindung “Verfahren und Einrichtung
zum Stanzen von Löchern in flache Werkstücke.” Diese in WO96/07493 (PCT
Veröffentlichungsnummer) beschriebene Erfindung ist Gegenstand einer Reihe
nationaler Patente, wobei Eugen Hänggi als alleiniger Erfinder und Eigentümer
aller Registrierungen der betreffenden Patentfamilie eingetragen ist.

 

Die Heinz Hänggi AG möchte alle Rechte an und aus der vorgenannten Patentfamilie
erwerben und Eugen Hänggi ist bereit, sämtliche Rechte daran an die Heinz Hänggi
AG zu übertragen.

 

Vor diesem Hintergrund vereinbaren die Parteien, was folgt:

    

Preamble

 

WHEREAS, Eugen Hänggi is the sole inventor of the invention “Process and Device
for Stamping Holes in flat Workpieces.”

 

WHEREAS, this invention is described in WO96/07493 (PCT Publication Number) and
subject to several national patents and Eugen Hänggi is recorded as sole
inventor and sole applicant in all relevant registrations of the concerning
patent family.

 

WHEREAS, Heinz Hänggi AG wishes to acquire the said patent family including all
rights deriving therefrom and Eugen Hänggi is interested in transferring all
rights and titles to the said patent family to Heinz Hänggi AG;

 

NOW, THEREFORE, the parties agree as follows:



--------------------------------------------------------------------------------

1.

Übertragung

 

Vorbehaltlich Ziff. 4 hierunter, überträgt Eugen Hänggi hiermit sämtliche der
Patentfamilie “Verfahren und Einrichtung zum Stanzen von Löchern in flache
Werkstücke” WO96/07493 (PCT Veröffentlichungsnummer) zugehörigen nationalen oder
übernationalen Registrierungen einschliesslich der damit zusammenhängenden
Rechte zu einem Preis von CHF 2’613’900.— (zwei Millionen sechshundert dreizehn
tausend neunhundert Schweizer Franken), zuzüglich schweizerischer Mehrwertsteuer
im Betrag von CHF 198’656.40. Allfällige weiteren Steuern sind von Eugen Hänggi
zu tragen. Die mit der Transaktion im Zusammenhang stehenden Registergebühren
trägt die Heinz Hänggi AG.

 

Die Übertragung umfasst alle sich im Besitz von Eugen Hänggi befindlichen
Dokumente, welche mit der Anmeldung oder Aufrechterhaltung der vorgenannten
Patentfamilie in Zusammenhang stehen.

 

Eugen Hänggi bestätigt, dass insbesondere die in Anhang 1 aufgeführten
Patenteintragungen zur Patentfamilie gehören, die Gegenstand der Übertragung
unter diesem Vertrag ist.

 

Die Heinz Hänggi AG übernimmt hiermit diese Registrierungen und Rechte zum
genannten Preis.

 

     

1.

Transfer

 

Subject to section 4. herein, Eugen Hänggi herewith transfers for CHF
2’613’900.— (two million six hundred thirteen thousand nine hundred Swiss
Francs) plus Swiss Value Added Tax in the amount of CHF 198’656.40 all rights
and titles in relation to the patent family “Process and Device for Stamping
Holes in flat Workpieces”; WO96/07493 (PCT Publication Number) to Heinz Hänggi
AG. Eugen Hänggi bears all other taxes in connection with this transaction.
Heinz Hänggi AG pays all fees incurring in connection with the notification of
the transfer of ownership with the relevant patent offices.

 

The transfer covers all documents that are in the possession of Eugen Hänggi
which are related to the application or maintenance of the above mentioned
patent family.

 

Eugen Hänggi confirms that, particularly, the patent registrations listed in
Annex 1 belong to the patent family subjected to the transfer under this
Agreement.

 

Heinz Hänggi AG herewith acquires these titles and rights at the agreed price.

 

2



--------------------------------------------------------------------------------

2.

Eintragung des neuen Eigentümers

in Patentregistern nach

Unterzeichnung des Vertrages

    

2.

Recording of New Owner in Patent

Registries after Execution of Agreement

Nach der Unterzeichnung dieses Vertrages ist die Heinz Hänggi AG verpflichtet,
dafür besorgt zu sein, dass sie in sämtlichen involvierten Patentregistern als
neue Eigentümerin der übertragenen Patente eingetragen wird. Die damit
verbundenen Kosten gehen zu Lasten der Heinz Hänggi AG. Eugen Hänggi wird die
Heinz Hänggi AG bei der Umsetzung dieses Vertrages unterstützen, und auf
Verlangen der Heinz Hänggi AG sämtliche dafür notwendigen Handlungen vornehmen
und Unterlagen/Erklärungen unterzeichnen, insbesondere jene in Anhang 1 und
Anhang 2.      After the execution of this agreement, Heinz Hänggi AG is obliged
to see to it that the entries in all involved patent registries are amended to
show Heinz Hänggi AG as the new owner of the assigned patents. The costs
associated therewith shall be borne by Heinz Hänggi AG. Eugen Hänggi will assist
the Heinz Hänggi AG in implementing this Agreement and will take all appropriate
actions and execute all necessary documents/declarations upon request by Heinz
Hänggi AG, particularly the documents/declarations in Annex 1 and Annex 2.

3.

Anwendbares Recht und Gerichtsstand

    

3.

Governing Law and Venue

Dieser Vertrag und sämtliche damit zusammenhängenden Streitigkeiten stehen unter
Schweizer Recht. Die zuständigen Gerichte der Stadt Solothurn, Schweiz sind
ausschliesslich für sämtliche mit diesem Vertrag zusammenhängenden
Streitigkeiten zuständig.

 

Im Falle von Divergenzen zwischen der deutschen und der englischen Fassung
dieses Vertrags ist die deutsche massgeblich.

    

This Agreement and all disputes arising out of or in connection with this
Agreement shall be governed by the laws of Switzerland. The competent courts of
the city of Solothurn, Switzerland, shall have exclusive jurisdictions over any
disputes arising out of or in connection with this Agreement.

 

In the case of a discrepancy between the German and the English version of this
Agreement, the German version shall be relevant.

 

3



--------------------------------------------------------------------------------

4.

Inkrafttreten

 

Dieser Vertrag tritt am Datum seiner Unterzeichnung in Kraft.

    

4.

Effective Date

 

This Agreement shall be effective as of the signing date indicated below.

Annex 1: Declaration of Assignment

Annex 2: Assignment of U.S. Patent

 

Date/Place:     Date/Place: Datum/Ort:                                          
    Datum/Ort:                                           Eugen Hänggi     Heinz
Hänggi AG, Stanztechnik

 

   

 

    Name:

 

4



--------------------------------------------------------------------------------

ANNEX 1

to Patent Transfer Agreement re “Process and Device for Stamping Holes in flat
Workpieces”

Declaration of ASSIGNMENT / Abtretungserklärung

Eugen Hänggi, Unterer Einschlag, CH-2544 Bettlach (the “ASSIGNOR”), hereby
confirms having assigned and transferred to Heinz Hänggi AG, Stanztechnik,
Unterer Einschlag , CH-2544 Bettlach (the “ASSIGNEE) all rights to and in
connection with any and all Patents in respect of the invention Process and
Device for Punching Holes in Flat Workpieces, as described in the international
application WO96/07493. Particularly, this assignment and transfer comprises the
registrations listed below. The ASSIGNEE shall be entitled to cause the change
of ownership established by such assignment and transfer in all relevant patent
registers at its own cost. This Declaration of Assignment shall be effective as
of the signing date indicated below.

Eugen Hänggi, Unterer Einschlag, CH-2544 Bettlach (der “ABTRETENDE”), bestätige
hiermit alle Rechte an und aus den Patenten an der Erfindung Verfahren und
Einrichtung zum Stanzen von Löchern in flache Werkstücke, gemäss Beschreibung in
der internationalen Anmeldung WO96/07493, an Heinz Hänggi AG, Stanztechnik,
Unterer Einschlag, CH-2544 Bettlach (der “EMPFÄNGER”) abgetreten und übertragen
zu haben. Die Abtretung und Übertragung umfasst insbesondere alle in der
untenstehenden Liste aufgeführten Registrierungen. Der EMPFÄNGER ist berechtigt,
den mit der Abtretung und Übertragung einhergehende Rechtsinhaberwechsel in
allen relevanten Patentregistern auf eigene Kosten zur Eintragung zu bringen.
Diese Abtretungserklärung tritt mit Datum ihrer Unterzeichnung in Kraft.

 

No. /
Nr.

  

Patent publication no. /
Patentveröffentlichungsnummer

  

Countries / Länder

  

Title / Titel

1    EP 0781177   

AT, CH, DE, ES,

FR, GB, IT, SE

   Verfahren und Einrichtung zum Stanzen von Löchern in flache Werkstücke 2   
US 6009787    USA    Process and device for punching holes in flat workpieces 3
   JP 3623965    JP    Verfahren und Einrichtung zum Stanzen von Löchern in
flache Werkstücke

Place and Date /

Ort und Datum:                                         

 

Signature/Unterschrift:  

 

      Eugen Hänggi



--------------------------------------------------------------------------------

ANNEX 2

to Patent Transfer Agreement re “Process and Device for Stamping Holes in flat
Workpieces”

ASSIGNMENT OF U.S. Patent

WHEREAS, Eugen Hänggi, Unterer Einschlag, Bettlach, Switzerland, CH-2544 (herein
called the “UNDERSIGNED”) has made an invention and has executed the United
States patent application No. 08/793,608 for this invention, which resulted in
the grant of the United States Patent No. 6,009,787 dated January 4, 2000 which
is entitled:

Process and Device For Punching Holes in Flat Workpieces

WHEREAS, Heinz Hänggi AG, Stanztechnik (herein called “ASSIGNEE”), a corporation
organized under the laws of Switzerland, and having an office and place of
business at Unterer Einschlag, Bettlach, Switzerland, CH-2544, wishes to acquire
the entire right, title and interest in and to said United States Patent;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the UNDERSIGNED hereby assigns and transfers to
the ASSIGNEE, its successors and assigns, the entire right, title and interest
in and to the said United States Patent, and the UNDERSIGNED hereby authorizes
and requests the Commissioner of Patents to record all changes caused by this
assignment or transfer in the relevant patent register.

The UNDERSIGNED hereby agrees that the UNDERSIGNED will make, execute and
deliver (without charge but at the expense of the ASSIGNEE) any and all other
instruments in writing including any and all further affidavits, assignments and
other documents.

IN WITNESS WHEREOF, by providing his signature below, the UNDERSIGNED causes
this Assignment to be duly executed and effective as of the signing date
indicated below:

Place and Date:                                         

Eugen Hänggi:                                                              



--------------------------------------------------------------------------------

Annex 3.2.1(c)(ii)

PURCHASE AGREEMENT

between

Heinz Hänggi AG, Stanztechnik, Unterer Einschlag, 2544 Bettlach

(“Seller”)

and

Eugen Hänggi, Grafenfelsweg 14, 4500 Solothurn

(“Purchaser”)

PREAMBLE

The Seller is the owner of the cars Range Rover 4.2. V8 SL and BMW X5 4.6 si.
The Purchaser and his wife, respectively, are already in possession of these
cars. The Purchaser intends to purchase these cars and the Seller intends to
sell him these cars. Now therefore, the Parties agree as follows:

1. OBJECT OF PURCHASE AND PURCHASE PRICE

1.1 Object of Purchase

The Seller sells to the Purchaser the following second hand cars:

 

•   Range Rover 4.2. V8 SL, with the chassis number SALLMAMA441172056, as well
as 4 winter tires as accessory.

 

•   BMW X5 4.6 si, with the chassis number WBAFB910X0LN98276, as well as 4
winter tires as accessory.

1.2 Purchase Price

The purchase price for the above mentioned Range Rover 4.2. V8 SL (including
accessory) is CHF 119,000 and the purchase price for the BMW X5 4.6 si
(including accessory) is CHF 65,000, i.e., altogether CHF 184,000. The purchase
price is inclusive of VAT in the amount of CHF 12,996.30.

2. EXECUTION OF THE PURCHASE AGREEMENT

The Purchaser is already in possession of the purchase object. Ownership as well
as benefits and risk shall pass from the Seller to the Purchaser as per the date
of the closing of the share



--------------------------------------------------------------------------------

purchase agreement between Eugen Hänggi and the Barnes Group Inc. re 100% of
Heinz Hänggi AG, Stanztechnik’s, stock.

3. MISCELLANEOUS

3.1 Warranty

With the conclusion of this Agreement the Seller assigns any and all warranty
claims against third party in connection with the purchase object to the
Purchaser and the Purchaser takes these warranty claims over. The Seller’s
liability for any other defects of the purchase object is excluded.

3.2 Insurance

The Purchaser shall insure the purchase object. Possible insurance premiums
already paid by the Seller are included in the purchase price and do not have to
be refunded by the Purchaser.

3.3 Placing into and Keeping in Circulation

The Purchaser shall place the purchased cars into circulation and keep them in
circulation, respectively. Possible motor vehicle taxes and expenses for the
placing into circulation are included in the purchase price and do not have to
be refunded to the Seller.

3.4 Completeness

This Purchase Agreement is executed in two originals and constitutes the entire
agreement between the Parties. It may be modified or amended only by written
agreement.

3.5 Applicable Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with Swiss law.
All disputes arising out of or in connection with this Agreement in particular
disputes on its validity or termination as well as regarding the enforceability
of the present jurisdiction clause shall be exclusively decided by the ordinary
courts of the Canton of Solothurn (Switzerland).

 

place, date:                                               place, date:
                                          The Seller      The Purchaser:

 

    

 

Heinz Hänggi AG, Stanztechnik      Eugen Hänggi

 

2



--------------------------------------------------------------------------------

ANNEX 3.2.1(c)(v)

PRELIMINARY CONTRACT

to the Agreement for the Purchase and Sale of Real Property

(Art. 216 (2) CO)

Selling Party

Heinz Hänggi AG, Stanztechnik

(Company’s Registration No.: CH-254.3.000.409-4)

Unterer Einschlag, 2544 Bettlach

represented by Hänggi Eugen, from Meltingen, in Solothurn;

Chairman of the Board of Directors with Single Authority to Sign

Purchasing Party

Hänggi Eugen, 13.2.1953

married, from Meltingen SO

Grafenfelsweg 14, 4500 Solothurn

Before the undersigned Peter Vogt, Notary Public of the Canton of Solothurn, the
following Preliminary Contract shall be concluded:

 

1. Preamble

Heinz Hänggi AG is the owner of the real properties no. 1887 and 1888 land
register Grenchen and entitled to freely dispose thereof.

Eugen Hänggi concluded an agreement with
                                         concerning the purchase and sale of 600
registered shares of the Heinz Hänggi AG, Stanztechnik at a nominal value of CHF
500/share. This share purchase agreement provides that the properties mentioned
below are to be transferred at the book value and purchase price agreed upon
hereafter.



--------------------------------------------------------------------------------

Preliminary Contract Real Estates Land Register Grenchen No. 1787 and 1788
        Page 2

 

2. Obligation

The Selling Party herewith undertakes to sell and the Purchasing Party herewith
undertakes to buy the real estates specified below.

This obligation is subject to the execution of the purchase and sale of the 600
registered shares of the Heinz Hänggi AG, Stanztechnik at a nominal value of CHF
500.— agreed upon between Eugen Hänggi as Seller and
                                         as Purchaser.

 

3. Properties

 

3.1 Real Estate Land Register Grenchen No. 1887 (Folio No. 50)

205a 14m2

Real Servitudes

None

Annotations and Priority Notices

None

Charges on Real Property

According to the land register

 

3.2 Real Estate Land Register Grenchen No. 1888 (Folio No. 50)

37a 85m2

Real Servitudes

Charge: electric wire of Städtische Werke Grenchen

Annotations and Priority Notices

None

Charges on Real Property

According to the land register



--------------------------------------------------------------------------------

The extract from the land register of February 20, 2006 constitutes an integral
part of the present Preliminary Contract.

Preliminary Contract Real Estates Land Register Grenchen No. 1787 and 1788
        Page 3

 

4. Purchase Price

The purchase price amounts to

 

Land Register Grenchen No. 1887

   CHF 2’051’400.00

Land Register Grenchen No. 1888

   CHF 378’500.00       

Total

   CHF  2’429’900.00       

 

5. Payment of the Purchase Price

The agreed purchase price of CHF 2’429’900.00 shall be due on the day of the
signing of the agreement for the purchase and sale. The Selling Party is
entitled to set the purchase price off against the credit balance of the
Purchasing Party with the Selling Party.

As per the same date the mortgage notes of December 24, 1991 in the amount of
CHF 1’550’000.00 (ranking first) and CHF 1’795’000.00 (ranking second)
registered in the land register Grenchen No. 1887 and 1888 and issued in the
name of the Selling Party as mortgage creditor shall be assigned to the
Purchasing Party. On the occasion of the signing of the present Preliminary
Contract the mortgage notes with a note of assignment shall be delivered to
Mr. Peter Vogt for keeping them in trust.

 

6. Special Arrangements

 

  a) The transfer of the ownership and the transfer of benefits, burdens and
risks shall occur upon registration of the agreement of purchase and sale in the
land register.

 

  b) As far as legally admissible any legal warranty on the part of the Selling
Party for legal and physical defects of the objects of the purchase shall be
expressly excluded. Any covenants of the Selling Party included in the present
contract or otherwise provided in writing are reserved.



--------------------------------------------------------------------------------

Preliminary Contract Real Estates Land Register Grenchen No. 1787 and
1788        Page 4

 

  c) The Purchasing Party is aware of the existing real servitude; therefore, it
waives a detailed description thereof.

 

  d) The cost for the present Preliminary Contract as well as the cost of the
land registry, the tax on transfer of property and the fee of the land registry
shall be paid by the Selling Party.

 

     The parties note that they are jointly and severally liable for the cost of
the land registry and that there is a statutory lien without registration in the
land registry.

 

  e) This Preliminary Contract is legally enforceable and the rights and
obligations arising therefrom are inheritable.

 

  h) The parties agree to maintain silence with regard to this Preliminary
Contract as long as the Share Purchase Agreement has not been concluded and
executed.

 

  i) The Selling Party and the Purchasing Party irrevocably instruct and
authorize Peter Vogt, Attorney-at-Law and Public Notary, Marktplatz 6, 2540
Grenchen to give notice of the agreement for purchase and sale with the
Amtsschreiberei Region Solothurn, Filiale Grenchen-Bettlach and to sign it in
the name and on behalf of both parties immediately after the condition of para.
2 above has been met. After the registration of the Purchasing Party as owner of
the real property and the payment of the purchase price Peter Vogt shall be
obliged to deliver the mortgage notes to the Purchasing Party.

 

7. Official Recording

Herewith, it is officially recorded that the parties

 

  •   concurrently declared to have read this deed and that such deed
corresponded to their will;

 

  •   signed the deed in the presence of the Notary Public;

 

  •   declared before the Notary Public there are no limitations of their legal
capacity and that there are no such proceedings as to their legal limitation
pending.



--------------------------------------------------------------------------------

Preliminary Contract Real Estates Land Register Grenchen No. 1787 and
1788        Page 5

After having read the contract and after having declared that it corresponds to
their free will the parties signed this deed.

Notarised in the offices of the Heinz Hänggi AG, Stanztechnik in

Bettlach,                                                              

 

The Selling Party     The Purchasing Party

 

Heinz Hänggi AG, Stanztechnik

   

 

Eugen Hänggi

The Notary Public



--------------------------------------------------------------------------------

Annex 3.2.1(c)(vi)

AGREEMENT ON THE TRANSFER OF SECURITIES

between

Heinz Hänggi AG, Stanztechnik, Unterer Einschlag, 2544 Bettlach

(“Seller”)

and

Eugen Hänggi, Grafenfelsweg 14, 4500 Solothurn

(“Purchaser”)

PREAMBLE

The Seller is the owner of several securities which are held in a safekeeping
account with UBS AG as well as of shares of Tennishalle Grenchen AG. The
Purchaser intends to purchase the securites in this safekeeping account as well
as the shares of Tennishalle Grenchen AG and the Seller intends to sell them to
him. Now therefore, the Parties agree as follows:

1. OBJECT OF PURCHASE AND PURCHASE PRICE

1.1 Object of Purchase

The Seller sells to the Purchaser and the Purchaser herewith purchases from the
Seller:

 

a) The following securities in the safekeeping account with UBS (client no.
0272-364 419):

 

  •   2,720 registered shares of Credit Suisse Group, security no. 1,213,853

 

  •   840 registered shares of Nestlé AG, security no. 1,205,604

 

  •   1,800 registered shares of Siemens AG, security no. 827,766;

as well as

 

b) the share certificate no. 120 of Tennishalle Grenchen AG, reflecting 23
registered shares of Tennishalle Grenchen AG, with a nominal value of CHF
1,000 per share;

(altogether referred to as the “Securities”)

1.2 Purchase Price

The purchase price for the above mentioned Securities is CHF 650,000 (Swiss
francs six hundred fifty thousand).



--------------------------------------------------------------------------------

2. EXECUTION OF THE PURCHASE AGREEMENT

The ownership as well as benefits and risks regarding the shares mentioned in
Section 1.1(a) shall pass from the Seller to the Purchaser effective as of the
mutual signing of this Agreement. The Seller agrees to instruct UBS AG to
transfer the shares mentioned in Section 1.1(a) from the Seller’s safekeeping
account to a safekeeping account of the Purchaser. At the same time, the Seller
herewith authorizes the Purchaser to instruct UBS AG to transfer the shares
mentioned in Section 1.1(a) from the Seller’s safekeeping account to a
safekeeping account of the Purchaser.

The share certificate of Tennishalle Grenchen AG is in the possession of the
Seller and shall be delivered to ownership to the Purchaser with the mutual
signing of this Agreement.

3. APPLICABLE LAW AND JURISDICTION

This Agreement shall be governed by and construed in accordance with Swiss law.
All disputes arising out of or in connection with this Agreement, in particular
disputes on its validity or termination as well as regarding the enforceability
of the present jurisdiction clause, shall be exclusively decided by the ordinary
courts of the Canton of Solothurn (Switzerland).

 

place, date:                                               place, date:
                                         

Seller:

 

 

Heinz Hänggi AG, Stanztechnik

   

Purchaser:

 

 

Eugen Hänggi

 

2



--------------------------------------------------------------------------------

Annex 3.2.1(c)(vii)

LEASE AGREEMENT

between

Heinz Hänggi AG, Stanztechnik, Unterer Einschlag, 2544 Bettlach

(“Lessor”)

and

Eugen Hänggi, Grafenfelsweg 14, 4500 Solothurn

(“Lessee”)

PREAMBLE

The Lessor is the owner of the property Unterer Einschlag 9b, on which is
situated a garage and storehouse with three boxes. The Lessee intends to rent
the box middle and the box east and the Lessor is ready to lease them to the
Lessee.

1. LEASE OBJECT AND RENT

1.1 Lease Object

The Lessor leases to the Lessee the following garages on the property Unterer
Einschlag 9b:

 

•   the box middle and

 

•   the box east.

1.2 Rent

The rent for the entire duration of the lease of 2 years is CHF 1 (one Swiss
franc) including ancillary costs. The rent is inclusive of possible VAT.

2. BEGINNING OF THE LEASE AND FIRST RENT

2.1 Beginning of the lease

The present Lease Agreement enters into force upon its signature by both
parties. The lease begins on the date of the closing of the share purchase
agreement between Eugen Hänggi and the Barnes Group Inc. re 100% of Heinz Hänggi
AG, Stanztechnik’s, stock.



--------------------------------------------------------------------------------

3. DURATION OF THE LEASE

The Lease Agreement is for a fixed period and ends without notice 2 years after
the beginning of the rent as defined above.

4. MISCELLANEOUS

4.1 Transfer

The object has to be transferred at the beginning of the lease in proper and in
suitable condition for the contractual use, unless it is already used by the
Lessee. If defects exist, the Lessee has to notify these in writing within the
10 days following the contractually defined beginning of the lease.

4.2 Use

The object is primarily to be used as parking area. The Lessee is free to also
use the object as store or crafts room. Any further change in use is only
allowed with the Lessor’s written consent. The Lessee must use the object with
all due care.

4.3 Maintenance

The Lessee has to keep the object in a proper condition. The cleaning of access
roads and forecourts as well as the clearing away of snow are up to the Lessor.
The Lessee must notify the Lessor immediately if defects of the object, which
are to be remedied by the Lessor, arise during the term of the lease.

4.4 Limitation of Liability

Any liability of the Lessor for damages due to natural hazard and theft as well
as for the damaging of parked cars by third parties is excluded, unless the
Lessor has insurance coverage (in particular of the building insurance).

4.5 Sublease and Assignment

The Lessee is entitled to sublease the object within the scope of contractual
use. He has to inform the Lessor on the sublease. The assignment of this Lease
Agreement is only allowed with the written consent of the Lessor.

4.6 Return

Upon the termination of the lease, the object has to be returned to the Lessor
vacated, clean and together with all keys. The Lessee has to answer for defects
which exceed normal use and has to replace missing keys.

4.7 Applicable Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with Swiss law.
Exclusive jurisdiction of all disputes arising out of or in connection with this
Agreement in particular disputes on its validity or termination as well as
regarding the enforceability of the present

 

2



--------------------------------------------------------------------------------

jurisdiction clause shall reside in the ordinary courts of the Canton of
Solothurn (Switzerland).

 

place, date:                                               place, date:
                                         

The Lessor:

 

 

[Name of the Person authorized to sign]

   

The Lessee:

 

 

Eugen Hänggi

 

3



--------------------------------------------------------------------------------

Annex 3.2.1(c)(viii)

CONSULTANCY AGREEMENT

between

Heinz Hänggi AG, Stanztechnik, Unterer Einschlag 9, 2544 Bettlach

(“Company”)

and

Sole Proprietor Eugen Hänggi, Grafenfelsweg 14, 4500 Solothurn

(“Consultant”)

The Consultant has sold his participation in the Company to [·] on [·].
Effective as per [·], he has resigned as member of the Company’s board of
directors and his employment relationship with the company has been terminated.
The Company desires to continue using the Consultant’s technical and commercial
know-how which is based on longlasting experience.

NOW THEREFORE, the Parties agree as follows:

 

1. FIELD OF ACTIVITY

The Consultant is prepared to furnish consulting services to the Company during
the term of the present Agreement in all aspects of the Company’s business, in
particular with regard to the following advisory activities:

 

  •   support of the new CEO

 

  •   technical support with regard to the Company’s products

 

  •   transitioning support of key customers and suppliers

 

  •   maintenance of the relationship with officials and authorities in the
Canton of Solothurn and the Municipality of Bettlach, including, contacts with
environmental authorities

 

  •   financial and personnel integration of the Company into Barnes Group Inc.



--------------------------------------------------------------------------------

Operative activities, such as, inter alia, human resources and accounting,
commercial sales negotiations and administrative tasks are explicitly excluded
from the scope of this Consultancy Agreement. Unless otherwise specifically
agreed and documented in writing, the Consultant shall have no power to (i) make
contracts for, (ii) take decisions on behalf of, or (iii) otherwise to bind the
Company.

Gunnar Sand and Philip A. Goodrich or any other person appointed by the Company
(each a “Contact Person”) shall be responsible to determine from time to time
the services to be delivered by the Consultant and to assign the Consultant
specific tasks. The Consultant and a Contact Person shall meet from time to time
but at least once each month to discuss the services performed and proposals for
further services.

 

2. TIME SPENT BY THE CONSULTANT

The time spent by the Consultant depends on the Company’s instructions, but will
not exceed 10 days a month; with the exception of the three months immediately
following the sale of the Company; during these months the time spent may amount
up to 20 days a month.

 

3. POSITION AND LEGAL STATUS OF THE CONSULTANT

The Consultant is an independent contractor in the sense of Article 394 et seq.
CO. The Company shall make available to the Consultant a CAD-workstation on the
Company’s premises as well as in his private office. The Consultant is
responsible for his own infrastructure and organization. He bears his own
expenses, unless the Company is obliged under section 4 of this Agreement to
reimburse certain expenses.

The Consultant shall not act in the name of the Company, unless he is in
individual cases explicitly given a written special power of attorney.

 

4. FEE

The Consultant shall be compensated on a monthly basis for his services rendered
with CHF 2,500 per day (per diem allowance). In addition, the Consultant shall
be reimbursed for all reasonable and necessary expenses costs and expenses
(including VAT) incurred in carrying out his consultancy services. In principle,
the following guidelines apply:

 

  •   travel by train: 1st class

 

  •   travel by plane: business class for aitravel on fligths exceeding five
hours duration; otherwise, economy class

 

  •   car allowance: CHF 1,00 per kilometer

 

  •   hotel category: Swissotel or comparable

 

2



--------------------------------------------------------------------------------

  •   meals with and without customers: actual expenses up to an amount of CHF
150 or equivalent.

As per the end of the month, the Consultant shall issue an invoice for the
services rendered in the lapsed month (including a list of the hours spent) as
well as for costs and expenses incurred.

Except as otherwise provided in this Agreement, the Consultant shall bear all
social security contributions, taxes and all expenses of whatever nature
incurred in carrying out his duties hereunder.

 

5. NON-COMPETITION AND NON-ENTICEMENT

The Consultant agrees that he will not directly or indirectly (including through
affiliates) compete with the Company in activities performed by the Company in
the areas of subsequent punching, micro punching, fine cutting and converting
during the term of this Agreement and for a period of ten years after the
termination of this Agreement within the territory of Switzerland and during a
period of three years in the territory of the European Union. All customer data
exclusively belong to the Company.

During the term of this Agreement and for three years after its termination, the
Consultant shall not directly or indirectly solicit or entice away employees of
the Company. The Consultant undertakes that affiliates (as defined in the share
purchase agreement referred to in the preamble) also comply with this
non-enticement provision.

Further, the Consultant agrees that he shall not support financially or
technically his wife or any relative in a competing business to the extent they
are active in a way and during a time period that were not permitted to the
Consultant.

 

6. TERM AND TERMINATION

This Agreement is concluded effective as of the termination of the employment
relationship between the Consultant and the Company as per [·]. This Agreement
runs for 12 months and is terminated at that time automatically and without
notice. ConsultantEither Party shall have the option to prolong this Agreement
for another year, whereupon the Consultant’s workload as per section 2 shall be
redefined. All other conditions remain unchanged.

An early termination for important reasons which make the continuation of the
contractual relationship an unreasonable demand remains reserved.

 

7. SEVERABILITY CLAUSE

 

3



--------------------------------------------------------------------------------

In the event that any of the provisions of this Agreement shall be held null and
void, invalid or unenforceable, the remainder of this agreement shall remain in
full force and effect. The Parties shall replace such null and void, invalid or
unenforceable clause by a new and valid provision which shall achieve as nearly
as possible the same economic effect as the original provision.

 

8. APPLICABLE LAW AND JURISDICTION

This Agreement shall be governed by and construed in accordance with Swiss law.
Exclusive jurisdiction of all disputes arising out of or in connection with this
Agreement (including disputes on its conclusion, validity or enforceability)
shall reside in the ordinary courts of the Canton of Solothurn, legal venue is
Solothurn.

 

 

place and date

    

 

The Company

 

place and date

    

 

The Consultant

 

4



--------------------------------------------------------------------------------

Annex 3.2.1.(c)(ix)

TERMINATION AGREEMENT

between

Heinz Hänggi AG, Stanztechnik, Unterer Einschlag, 2544 Bettlach

(“Company”)

and

Eugen Hänggi, Grafenfelsweg 14, 4500 Solothurn

(“Eugen Hänggi”)

(hereinafter referred to as the “Parties”)

PREAMBLE

The Company and Eugen Hänggi have concluded an employment agreement, a loan
agreement and a licence agreement (hereinafter referred to as the “Contracts”).
Eugen Hänggi has agreed in a separate share purchase agreement to sell all
shares of the Company (the “Share Purchase Agreement”). The Share Purchase
Agreement is to be executed on [·] 2006 (“Closing Date”). Condition to the
execution of the Share Purchase Agreement is that the Contracts are terminated.
Now therefore, the Parties agree as follows:

1. EMPLOYMENT AGREEMENT

1.1 Declarations of the Parties

The Parties declare that there is an employment contract between the Company as
employer and Eugen Hänggi as employee.

The Parties further declare that the contractual yearly salary is CHF 2,500,000
gross, payable in 12 monthly instalments. As from January 1, 2006 until the
Closing Date, the salary is, therefore, pro rata CHF [·] gross. The Company
already paid CHF [·] gross of that sum to Eugen Hänggi for the months of
January, February and March 2006. As per the Closing Date, CHF [·], less social
security contributions of CHF [·] in total, are owed, which makes a remaining
debt of CHF [·] net (“Remaining Debt”). This Remaining Debt has been paid by the
Company to Eugen Hänggi.

1.2 Termination

The Parties agree that the employment agreement is terminated effective as per
the closing date of the Share Purchase Agreement.



--------------------------------------------------------------------------------

The Parties declare hereby that they have settled any and all mutual claims
regarding the employment agreement.

2. LOAN AGREEMENT

2.1 Declarations of the Parties

The Parties declare that there is a loan agreement between the Company as
borrower and Eugen Hänggi as lender.

The Parties further declare that the entire loan of the Company owed to Eugen
Hänggi is CHF CHF 52,882,070 on the Closing Date (“Loan Claim”). This amount
consists of the loan with a value date of December 31, 2005 in the amount of CHF
52,882,070. For the time after January 1, 2006 no interest is owed.

The Loan Claim has been paid by the Company to Eugen Hänggi.

2.2 Termination

The Parties agree to terminate the loan agreement effective as per the closing
date of the Share Purchase Agreement.

The Parties declare hereby that they have settled any and all mutual claims
regarding regarding the loan agreement.

3. LICENCE AGREEMENT

3.1 Declarations of the Parties

The Parties declare that there is a licence agreement between them, dated
November 30, 1995, with the Company as licensee and Eugen Hänggi as licensor.

The Parties further declare that, for the period from January 1, 2006 until the
Closing Date, no licence fees are due anymore under the licence agreement.

3.2 Termination

The Parties agree to terminate the existing licence agreement effective as per
the closing date of the Share Purchase Agreement.

The Parties further agree that they have settled any and all mutual claims
regarding the licence agreement.

4. APPLICABLE LAW AND JURISDICTION

This Agreement shall be governed by and construed in accordance with Swiss law.
All disputes arising out of or in connection with this Agreement in particular
disputes on its validity or termination as well as regarding the enforceability
of the present jurisdiction clause shall be exclusively decided by the ordinary
courts of the Canton of Solothurn (Switzerland).

 

2



--------------------------------------------------------------------------------

place, date:                                               place, date:
                                         

The Company:

 

 

Heinz Hänggi AG, Stanztechnik

   

Eugen Hänggi:

 

 

Eugen Hänggi

 

3



--------------------------------------------------------------------------------

Annex 7.28   (Original in English)

The Seller understands that the Barnes Group Stock is characterized as
“restricted securities” under the United States federal securities laws inasmuch
as it is being acquired from the Buyer in a transaction not registered with the
SEC. The Seller represents and warrants that he is acquiring the Barnes Group
Stock for investment and not with a view to the present distribution or other
disposition thereof either directly or indirectly. The Seller understands that
the Barnes Group Stock to be issued in the transaction has not been registered
under the Securities Act or any applicable state securities laws and may not be
resold except pursuant to an effective registration statement under the
Securities Act or an available exemption from the registration requirements of
the Securities Act and in compliance with the applicable laws of any state in
the United States governing the offer and sale of securities and the rules and
regulations thereunder.

The Seller represents and warrants that he is a natural person and not resident
in the United States and the Seller is not acquiring the Barnes Group Stock for
the account or benefit of any other person, natural or otherwise.



--------------------------------------------------------------------------------

Annex 8.4   (Original in English)

At the date of signing of this Agreement, the authorized capital stock of the
Buyer includes of 60,000,000 shares of common stock, par value $0.01 per share,
of which 24,419,694 shares are issued as of February 21, 2006. Except for the
preferred stock of the Buyer with a par value USD 0.01 per share and the Series
A Junior Participating Preferred Stock of the Buyer (which has been authorized,
but none of which is issued or outstanding), there are no shares of capital
stock of the Buyer of any other class authorized or issued. All of the issued
and outstanding shares have been validly issued, are fully paid and
non-assessable and the Barnes Group Stock has been duly authorized for issuance
and, when issued and delivered to the Seller, will be duly and validly issued
and fully paid and non-assessable and the issuance of the Barnes Group Stock is
not subject to any pre-emptive rights of any other shareholder of the Buyer.

The Barnes Group Stock is free and clear of all claims of third parties and the
Seller shall have as of the Closing Date, subject to the terms of this
Agreement, the rights, preferences, privileges and limitations set forth in
Buyer’s certificate of incorporation and by-laws and the General Corporation Law
of the State of Delaware with respect to holders of its common stock.

The SEC Documents (defined as the last annual report on Form 10-K and proxy
statement on Schedule 14A both in the form filed with the SEC prior to the date
of this Agreement, all quarterly reports on Form 10-Q and Current Reports on
Forms 8-K of the Purchaser filed with the SEC since January 1, 2005) taken as a
whole did not, as of the dates thereof, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which such statements were made, except as set forth in
subsequent amendments thereof constituting part of the SEC Documents. Except for
the transactions contemplated by this Agreement and the passage of time, there
has not occurred any event that requires the filing with the SEC of an SEC
Document that has not been filed and there has been no material adverse effect
on the business, assets, financial condition or the results of operations of the
Buyer and/or its Subsidiaries between September 30, 2005 and the signing of this
Agreement.



--------------------------------------------------------------------------------

Annex 11.9   (Original in English)

11.9.1 Resale Limitations

Except as otherwise expressly permitted elsewhere in this Agreement, from and
after the Closing and until the expiry of the Lock-Up Period, the Seller shall
not (i) sell, assign, convey or pledge, (ii) grant or enter into any option,
right or contract (including any hedging contract), (iii) warrant to purchase,
lend, or otherwise transfer or dispose of, or otherwise dispose of or,
(iv) enter into any swap or other arrangement that (a) transfer to another, in
whole or in part, any of the economic consequences of ownership of Barnes Group
Stock, or (b) create or suffer to exist any lien, claim, charge or other
restriction in respect of his ownership interest in the Barnes Group Stock or
(c) transfers or otherwise disposes of any part of his ownership interest in the
Barnes Group Stock, in each case whether by act or deed or by operation of law.

The limitations contained in this Section 11.9.1 shall not apply to any
transaction of the Barnes Group Stock that are based on the applicable
inheritance law or take place between the Seller and his spouse, his children or
any other of his relatives as long as they are not resident in the United States
of America, provided the limitations of this Section 11.9.1 remain applicable to
the Barnes Group Stock after the transaction and the beneficiary of the Barnes
Group Stock declares in writing to be bound by the restrictions of Section 11.9
of this Agreement.

11.9.2 Regulation S Compliance

In addition to the restrictions contained in Section 11.9.1 above the Seller
agrees that the Seller will not offer or sell any Barnes Group Stock prior to
the day after the first anniversary of the Closing Date other than an offer or
sale made (i) in accordance with Rules 903 or 904 of Regulation S, (ii) pursuant
to registration of the Barnes Group Stock under the Securities Act, or
(iii) pursuant to an available exemption from the registration requirements of
the Securities Act. The Buyer shall refuse to register the Transfer of any
Barnes Group Stock not made in accordance with this Section 11.9.2 or otherwise
in violation of this Agreement and for such purpose may place stop transfer
instructions with its transfer agent with respect to the Barnes Group Stock. The
Seller shall deliver to the Buyer documentation reasonably satisfactory for the
Buyer to determine such Transfer complies with this Section 11.9.2.

11.9.3 Legends

It is understood that the shares evidencing the Barnes Group Stock shall bear
the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS. NO TRANSFER OF SAID
SECURITIES SHALL BE



--------------------------------------------------------------------------------

PERMITTED EXCEPT IN ACCORDANCE WITH THAT CERTAIN SHARE PURCHASE AGREEMENT DATED
MARCH 15, 2006 (THE “AGREEMENT”) AND (I) IN ACCORDANCE WITH REGULATION S
PROMULGATED UNDER THE ACT, (II) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS COVERING THE SHARES PROPOSED TO BE
TRANSFERRED, OR (III) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER
THE ACT AND ANY APPLICABLE SECURITIES LAWS. A COPY OF THE AGREEMENT IS AVAILABLE
FOR INSPECTION AT THE PRINCIPAL OFFICE OF THE ISSUER. HEDGING TRANSACTIONS
INVOLVING SAID SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
AGREEMENT AND THE ACT.”

Upon request of a holder of such a certificate, the Buyer shall remove the
foregoing legend from the certificate or issue to such holder a new certificate
therefor free of any transfer legend, if (a) with such request, the Buyer shall
have received a legal opinion, in form and substance satisfactory to the Buyer
and from counsel reasonably satisfactory to the Buyer, to the effect that either
any transfer by such holder of the securities evidenced by such certificate will
not violate the Securities Act and applicable state securities laws, or if the
request is being made in connection with a sale in accordance with paragraph
(k) of Rule 144, such holder is not and has not during the last three months
been an affiliate of the Company, and (b) at least three years have elapsed
since the Closing.